Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page1of142 Pageid#: 302

EXHIBIT 1
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 2of142 Pageid#: 303

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
Charlottesville Division

 

MICHAEL DONALDSON,
Plaintiff, Case No.: 3:18-cv-00097

Vv.
TRAE-FUELS, LLC, et al.

Defendants.

 

 

DECLARATION OF MICHAEL DONALDSON

Pursuant to 28 U.S.C. § 1746, I, Michael Donaldson, affirm that I am competent to testify
to the matters stated herein, and hereby declare as follows:

1. I am an adult citizen of the U.S., competent to testify to the matters in this
Affidavit, and I have personal knowledge of the facts set forth herein.

2. I worked as an accountant and controller for various companies for thirty-two
years.

3. On October 17, 2013, I began working for Defendant Trae Fuels.

4, Trae Fuels had between thirty and forty employees during 2013 and 2014,
including both office staff and employees that worked on the production line. The office staff
consisted of General Manager John Frink, who was responsible for the overall management of
Trae Fuels, Plant Manager Clayton Walker, who was responsible for managing the production
line, Christian Bach, who was responsible for sales, myself, who was the controller, and Office
Manager Fran Holliday, who was responsible for assisting the other office staff and working in
the scale house measuring incoming inventory and outgoing product.

My job duties
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 3 0f142 Pageid#: 304

5, As Controller, I was responsible for creating various financial reports and for
informing Frink of the financial position of Trae Fuels. As part of my duties, I created monthly
financial reports that Trae Fuels sent to EnviroTech and eventually sent to Trae Fuels’s and
EnviroTech’s bank to support a line of credit Trae Fuels had with the bank. I also provided
Frink frequent cash reports explaining the funds Trae Fuels was spending, making, and had
available to spend.

6. Additionally, Trae Fuels made me responsible for maintaining employee files and
sending hiring and insurance paperwork to EnviroTech’s Human Resources Manager, Beth
Aleman, I was also responsible for managing Trae Fuels’s payroll system.

7. I was not responsible for hiring or firing employees.

8. I did not have authority to sign checks or send wire transfers without approval on
behalf of Trae Fuels. To my knowledge, only Frink, EnviroTech Chief Financial Officer Kevin
Whyrick, of EnviroTech, and EnviroTech Chief Executive Officer Roger Knoph had authority to
sign checks or approve wire transfers.

9, I did not have authority to borrow against Trae Fuels’s line of credit with the bank
without supervisor approval.

10. ‘I was not responsible for sales and did not have authority to decide how much
inventory to buy or product to produce. Those responsibilities were handled by Trae Fuels
salesman Christian Bach, General Manager Frink, and Plant Manager Clayton Walker, who were
experienced in the heating pellet business.

11. For about the first two months of my employment, Trae Fuels was not producing

pellets and was instead preparing the plant to be operational. In December 2013, I began
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 4of142 Pageid#: 305

completing monthly financial reports that I sent to my EnviroTech accounting supervisors, CFO
Whyrick and Controller Michelle Mills.
Trae Fuels struggled with operational and sales problems and lost money
12. ‘Throughout the beginning of my employment, Trae Fuels struggled with
operational problems that prevented Trae Fuels from producing pellets from the logs it
purchased. General Manager Frink, and others, spent significant portions of their time

attempting to fix the various problems that prevented the plant from running,

13. Trae Fuels also struggled to obtain significant sales and only had one major
customer,
14, Trae Fuels was funded by an initial investment from EnviroTech and its minority

owners with the exception of Frink, who failed to provide Trae Fuels the funds for his 20%
ownership. CFO Whyrick repeatedly directed me to ask Frink about these funds but Frink failed
to pay,

15. In addition to its initial funding, Trae Fuels was approved for a line of credit with
UMB Bank, the same bank EnviroTech used.

From October 2013 until mid-May 2014, my employment went well

16. From my hiring in October 2013 until mid-May 2014, my supervisors praised my
work and indicated they were satisfied with my performance. Frink indicated he was happy with
my work, as did Whyrick, LaRocco, and Aleman.

17. My supervisors and I exchanged day-to-day questions and instructions about how
EnviroTech wanted Trae Fuels to characterize certain accounting items, the payroll system and
IFS system, and requests and instructions regarding insurance and new hire paperwork. These

interactions were normal in accounting and with these systems, and experienced EnviroTech
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 5of142 Pageid#: 306

employees Aleman, Whyrick, Controller Michelle Mills, Debby Vannest, and Gohar Wise had
similar questions or problems arise in their day-to-day work,

18, = CFO Whyrick approved my monthly financial reports each month. Additionally,
Whyrick periodically agreed with my suggestions for better processes for Trae Fuels’s
accounting procedures and financial practices, although I was constricted in the changes I was
authorized to make and had to get permission for simple tasks, such as adding an account to the
general ledger.

19, To the extent I made mistakes in my work, they were minor and my supervisors
gave no indication that they believed my performance was deficient. Prior to my diagnosis with
cancer, I was not provided any counseling forms nor was I told by anyone that I needed to
improve my work, When instructed to do something differently, I made the corrections and
followed the advice of my supervisors.

T experienced health issues and was diagnosed with pancreatic cancer

20, On March 25, 2014, I experienced . significant blood loss and had to be
hospitalized in the Intensive Care Unit. The next morning, I called Trae Fuels and informed
them that I was at the ICU and would need leave. Frink and Walker visited me in the hospital.

21. To discover why I had experienced this blood loss, I began undergoing medical
testing. In April 2014, I learned that ] had a mass on my pancreas. I informed Frink of this the
day of my diagnosis as we were both at work at the time. On Thursday May 15, I learned I had
Stage IV inoperable adenocarcinoma pancreatic cancer and that I would need to see an
oncologist on Monday, May 19. In 2014, seventy-five of people diagnosed with this cancer died
within one year while the five-year survival rate was 6%. On Monday, May 19, 2014, I called

Frink and told him of the diagnosis and that I would be out that Monday morning.
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 6of142 Pageid#: 307

22, On May 19, during my appointment with my oncologist, I was diagnosed with
pancreatitis and taken to the hospital. I called Frink and informed him that I was being
hospitalized and not to expect me at work.

23, On May 21, I was able to go home from the hospital. While I was in the hospital,
my wife and I had learned that we were chosen to be adoptive parents by the birth mother of a
baby that would be born on Friday, May 23, 2014 and that she wanted to meet us on Thursday,
May 22, 2014. The next morning after being discharged from the hospital we would have to fly
to Utah to meet the birth mother and adopt the baby. Immediately after my discharge from the
hospital and before leaving for Utah the next morning, I drove one-hour to Trae Fuels and
dropped off my company phone (which I had been using to work from the hospital) because it
was not charging properly. I went to Utah, adopted my son, and returned to work the day after
Memorial Day on May 27, 2014.

Defendants immediately subjected me to intense scrutiny and unfair criticism following my
return to work after my cancer diagnosis

24, On the day I returned to work, Frink asked me to have a meeting in his office.
When I met with Frink, I learned that EnviroTech’s head of HR Beth Aleman was on the phone.
Aleman started off the meeting by saying “I’m documenting,” and then began interrogating me
about me leaving my work phone at work during my trip to Utah.

25. I explained that I had brought the phone to the office because it had not been
charging properly and had asked that it be sent to be fixed. I further explained that I had been
available on my personal cell phone number, which Trae Fuels and EnviroTech were aware of
and had called me on before my trip.

26, Aleman backed off her criticism at that point and the call ended.

Aleman and LaRocco met with Frink and I on June 4, 2014
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 7 of 142 Pageid#: 308

27, About a week later, Aleman and corporate strategist LaRocco traveled to Virginia
and met with Frink and me.

28, In this meeting, Aleman and LaRocco told Frink and I that EnviroTech was not
happy with Trae Fuels’s financial losses and the fact that Trae Fuels was running out of cash.
They told me to focus on ensuring that Frink understood Trae Fuels’s finances and LaRocco said
that he would develop a “score card,” to help capture Trae Fuels’s financial position. Aleman
and LaRocco directed me to essentially force Frink not to spend money he had been spending to
fix issues in the plant and keep it operating. 1 explained that I had been informing Frink of the
financial status and that I could not control Frink or other external factors that caused Trae Fuels
to lose money.

Trae Fuels and EnviroTech secretly documented false performance concerns about me

29. After the June 4 meeting, Aleman drafted an Employee Counseling Form that
claimed I had engaged in deficient performance.

30. Even though Trae Fuels’s and EnviroTech’s policy was to provide the employee a
copy of a counseling form (and the form has a place for the employee’s signature acknowledging
receipt), Aleman did not provide the form to me or even inform me that she had created it, I did
not learn of the form until Defendants provided it to EEOC in response to my charge of
discrimination.

31. | LaRocco and Aleman did not tell me that I was on probation or that I needed to
improve my performance. LaRocco and Aleman also did not mention that I had two weeks to
improve my performance, (LaRocco, Aleman, Frink, and I discussed how Trae Fuels would

operate while Frink was out of town between June 9 and June 26).
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 8of142 Pageid#: 309

32, It is true that several weeks later, LaRocco sent an email (which I didn’t learn of
until my deposition on October 3, 2019) in which he claimed I was concerned about suddenly
being criticized after informing Defendants that I had cancer, however, the term “probation” was
the word LaRocco used in the email, not me, No one told me that ] was on probation.

33. From my cancer diagnosis through to my termination on August 20, 2014,
Aleman, Whyrick, and Whyrick’s subordinates engaged in near-constant questioning and testing
of me and secretly documented what they claimed were performance concerns.

34, Although Defendants were expending significant effort to document my
supposedly deficient performance, they were not sharing these documents with me or explaining
what they wanted me to do to improve my performance.

I took periodic leave to undergo treatment but was able to complete my tasks

35. While Defendants secretly created justifications to terminate my employment, I
continued performing the tasks of my position

36. Following my cancer diagnosis, I requested periodic medical leave to obtain
treatment and then worked a modified schedule that allowed me to attend chemotherapy on
Fridays. Defendants permitted me to take this time off and I was able to continue working at
least forty hours a week

My supervisors asked about and commented on his cancer diagnosis

37, Following my cancer diagnosis, Trae-Fuels and EnviroTech management asked
me questions about my condition with the apparent goal of assessing the effect of my illness on
the company. For example, Enviro'Tech’s corporate strategist, Christopher LaRocco, asked me
something to the effect of “What do you want to do now, work part-time? Plus, you’re a new

father?” LaRocco also told me that his aunt or great aunt had died from pancreatic cancer.
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 9of142 Pageid#: 310

When I responded that I planned to work full-time, LaRocco then inquired “Your wife must have
good insurance?” I responded that I was insured by EnviroTech’s policy, not my wife’s
insurance.
38. On another occasion, Whyrick asked me if my cancer was slow or aggressive, to
which I responded that it was slow.
Defendants terminated me on August 20, 2014

39. On August 20, 2014, Defendants terminated me.

The explanations Defendants have proffered for my termination are demonstrably false
A. never caused Trae Fuels to overdraw its line of credit
40. Defendants claim that one of the biggest problems they had with my performance
was that I allowed Trae Fuels to overdraw its line of credit.

41. This allegation is patently false. Trae Fuels never overdrew its line of credit
during my employment.

42. What actually happened is that in June 2014, Trae Fuels drew on its line of credit
to pay its operating expenses after months of operating at a loss while getting the plant
operational.

B. My use of IFS did not cause Trae Fuels to need to draw on its line of credit.
43. Defendants’ claim that my mismanagement of IFS was the reason Trae Fuels had
to draw on its line of credit at all is also a total fabrication.
44. On April 30, 2014, I prepared a cash flow analysis for May 2014 that relied on

just two cash inflows, one from a customer named Northcrest Forest Products and the other from
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 100f142 Pageid#: 311

a customer named Eco — Pellet. I explicitly mentioned that these payments were based on
information provided by salesman Bach.

45. _ As it turns out, Eco — Pellet failed to timely pay for the pellets Trae Fuels
produced for it from April 15 to May 15, 2014, causing Trae Fuels a shortfall of $515,000.

46. Further, Trae Fuels was generally unprofitable throughout the time period leading
up to its draw on its line of credit. Through the first two quarters of the 2013-2014 fiscal year,
Trae Fuels had lost more than $1.7 million dollars.

47, My use of IFS had nothing to do with Trae Fuels’s need to draw on its line of
credit.

C. My use of the IFS system was proper and I was not “re-trained” on IFS on May 14-15.

48. Defendants’ claim that I failed to appropriate use and understand the IFS system
are likewise incorrect.

49, 1 was not re-trained on IFS on May 14-15. Trae Fuels used a standard costing
method to value its inventory. Under a standard costing method, a company assigns a set value
to a type of inventory based on historical information and past prices rather than the actual price
paid for a particular piece of inventory, These standards are used to set prices or evaluate bids
and also can be used as a metric to ascertain favorable or unfavorable variances. In December
2013, Trac Fuels established standard costs for its various inventory items based largely on
Frink’s experience and knowledge, since he had experience in the pellet business.

50. After the company struggled to obtain manufacturing jobs because its prices were
too high, LaRocco asked Frink if he had set the standard costs too high and Frink acknowledged

that he had probably “padded,” the costs. I then evaluated the standard costs against what the
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 11o0f142 Pageid#: 312

company had actually paid for inventory and confirmed that we had set the standard costs too
high.

51. In May 2014, Frink, Walker, Debby Vannest, and I met to discuss re-evaluating
the cost standards and modify them. We had a two-hour call with an IFS consultant (I cannot
recall whether this call took place on one or two separate days) to ensure that we properly
modified the old cost standards to the new cost standards number and utilized the right
application in the cost / inventory module of the IFS system.

52, Additionally, while Whyrick and Gohar Wise were in Virginia for other reasons
in May 2014, we discussed optimizing IFS by implementing a Purchase Order module.
Although this module, and many other optional modules had been shown to me when I first
began learning about IFS in November 2013, I had not been directed to use the Purchase Order
IFS module. The May 14-15 adjustments to IFS was not a re-training.

53. My use of IFS was appropriate and my periodic questions about how to perform
certain tasks were not indicative of deficient performance. Even EnviroTech accounting
employees with more time working in the IFS system periodically had questions or issues.

D. I did not inappropriately manage HR files,

54. Defendants’ claims that I demonstrated poor performance by inappropriately
managing HR files is also false.

55. When Aleman came to Virginia to counsel me the week after I returned from
being diagnosed with cancer, Aleman audited Trae Fuels HR files and claimed they were “out of
federal compliance,” confidentiality agreements were missing, and accounts payable documents

were in sotne files.

10
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 12o0f142 Pageid#: 313

56. To the extent these files were not organized in the manner Aleman preferred, this
was because she had not trained or directed me on what to include in the files and how to
organize documents within the file. Without this direction, I had placed managers’ credit card
statements in their files and also made notes when Frink approved a payroll advance to an
employee, which is what Aleman apparently refers to in claiming there were accounts payable
items in the folder.

57. With respect to the files’ purported “federal compliance,” I ensured all employees
had appropriate authorization to work and I9 forms before beginning work, however, on
occasions Frink ignored my directives and had people work before they completed their
paperwork without my knowledge. While I do not recall if any 19s were actually missing on
June 4, 2014, it would only have been for employees that I did not know Frink had hired.

58. In any event, Fran Holliday and I followed Aleman’s directives regarding future
organization of the files after Aleman communicated her alleged expectations in June 2014.
Notably, Aleman had periodically visited Trae Fuels prior to June 2014 and had not said
anything about the HR files being managed incorrectly.

E. I did not fail to keep Frink informed of company finances and was appropriately strategic
in my role.

59. Defendants also claimed that I exhibited poor performance by failing to keep
General Manager Frink aware of Trae Fuels’s finances and by not being “strategic,” in my role.

60. This criticism was also false, as I had provided Frink detailed cash projections and
financial explanations throughout my employment. To the extent I was ever forced to provide
Frink a financial document without explaining it to Frink, it was because Frink did not have the
time to meet with me, despite my repeated attempts to do so, due to Frink’s other

responsibilities.

1]
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 130f142 Pageid#: 314

61. I also been appropriately strategic, recommending cost-cutting methods and
providing analyses concerning Trae Fuels’s production and profitability,

F, My financial reports, production logs, and cash flow analyses did not evidence poor
performance.

62. Trae Fuels’s claim that my financial reports were inaccurate and demonstrated
poor performance are also incorrect. EnviroTech CFO Whyrick had to approve each of my
monthly financial reports and reviewed other reports I created regularly. Any questions or
corrections Whyrick had were within the normal course of business in deciding how Trae Fuels
and EnviroTech wanted to classify certain items, which are typical in any accounting cycle
operation and review. My financial reports were always approved.

63. Likewise, the claims that my cash flow analyses were deficient and evidenced
poor performance are false. I regularly provided cash flow analyses (which along with Frink,
CFO Whyrick and CEO Knoph relied upon).

64. | When LaRocco proposed that they use a different format he called a “scorecard”
to project cash flow and provided me the format he suggested, I successfully provided that
information. The only issue that I had once he was provided the scorecard was my reluctance to
include Bach’s and Frink’s projected sales with new customers to paint a rosier picture of Trae
Fuels’s finances than was accurate, but LaRocco and other supervisors did not criticize me for
this directly.

65. My work with respect to inventory counts and production logs was not deficient
either. T repeatedly directed plant employees to keep accurate production logs and inventory
counts, and when they failed to do so, [ appropriately raised the issue to EnviroTech leadership.

My action with respect to inventory and production logs were appropriate.

12
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 14o0f142 Pageid#: 315

G. My implementation of the IFS Purchase Order functionality in June 2014 did not
evidence poor performance.

66. Another criticism Defendants allege against me is that I failed to implement a
purchase order functionality in IFS between May and June 2014.

67. This criticism is a fabrication. Although it is true that my supervisors and I
discussed using IFS’s purchase order functionality during meetings in May 2014, no one directed
me to prioritize the implementation of the system and it was not a high priority task.

68, Afler May 15, I was immediately out of work for twelve days following my
cancer diagnosis and adoption of my son. Then, when I returned on May 27, I had to complete
the month-end tasks, catch up on determining the cash position, train the temporary accountant,
and deal with drawing on the line of credit to address the issue caused by a customer not timely
paying for purchase.

69, I did not have time to implement the purchase order functionality until mid-June,
and when Defendants directed me to do so, I immediately took steps to implement the procedure.

H. Various additional unfair and incorrect criticisms

70. In addition to the unfair criticisms explained above, EnviroTech controller
Michelle Mills criticized my process for paying accounts payable (AP). ‘This criticism is
improper because EnviroTech and Frink set up the procedure by which he would have to sign off
on every accounts payable item before it was entered in IFS, and although I wanted to change the
procedure, I did not have authority to do so until Envirotech and Frink eventually approved the
change.

71. | Whryick also criticized me for using a separate spreadsheet to perform this
accounts payable process. However, the process I followed was efficient and I completed the

work in IFS as requested. [ did not disregard any instructions in using both the spreadsheet to

13
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 15o0f142 Pageid#: 316

maintain accounting of the accounts payable while I waited for Frink to approve the payment so
that I could enter them in IFS.After Whyick and Frink changed the process and the Purchase
Order System was implemented, this resolved the majority of the redundancy.

72, Last, Aleman criticized me for failing to get an employee’s insurance paperwork
in on time for the employee to be covered by insurance in August 2014. This criticism is
improper because I had warned the employee of the deadline and the consequences of missing
it—the exact same procedure Aleman herself had used with employees that were slow to return

their insurance paperwork.

DATED this |{ day of N Oey Dh , 2019

Michael Donaldson ~

lay SS Uf Paw

14
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 16o0f142 Pageid#: 317

EXHIBIT 2
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 17of142 Pageid#: 318

Bo

FPF FP bb DO SF HD OO Be Ww
PF ©

_
No

he
wa

14

15

16

1?

18

 

 

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
Charlottesville Division

MICHAEL DONALDSON,
Plaintiff, Case No.:3:18-cv-00097
Vv.

TRAE-FUELS, LLC, et al.

Defendants.

 

TELECONFERENCE DEPOSITION OF KEVIN WHYRICK
October 30, 2019

 

Pursuant to Notice and the Federal Rules of
Civil Procedure, the teleconference deposition of
KEVIN WHYRICK, taken by Plaintiff, was held at 910
54th Avenue #230, Greeley, Colorado 80634, on
Wednesday, October 30, 2019, at 9:00 a.m., before

Jason T. Meadors, RPR, CRR, CRC, and Notary Public

for the State of Colorado.

 
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 18o0f142 Pageid#: 319

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 8

 

 

THE WITNESS: Okay. Yeah.

QO (By Mr. Jarrett) Okay. Okay. Do you
understand that with respect to some questions that
the topics we've noticed and provided that you are
testifying with the knowledge of the corporations,
EnviroTech, and Trae-Fuels?

A Yes. Yes. I was —-- you know, I mean, I
wasn't involved in everything, obviously, but I'm --
you know, I've -- I've probably got the most
cross-knowledge of anybody in the company, so I think
that's why I was picked to do this.

Q Okay. Without telling me anything that was
Said between you and any attorneys, what did you do
to prepare for the deposition?

A I looked over my prior stuff that I'd sent
out. I mean, it's been five years now or more since
a lot of this happened. So went and looked over my
notes, as far as, you know, the -- I forget what I
called it, my observations around Michael. I think I
had gotten something ahead of time on some of the
items you were going to address and ask.

And then I late, late -- or this morning, I

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 19o0f142 Pageid#: 320

10

11

12

13

14

15

16

Ll?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 9

 

 

got information on a number of items that I think you
had sent to Lars. Didn't get a chance to look at all
of them, but I kind of skimmed through everything
just to get a general feel for what -- what was in
there.

Other than that, I haven't spent a lot of
time on this. I've been traveling six weeks -- last
six weeks, so I haven't had a whole lot of time to
spend, looking at this stuff.

Q Okay. Were you able to speak with anyone
other than attorneys?

A Just on a general basis. Our attorney,
Brian Cross, our in-house, and Lars, but those are
both attorneys. I haven't really talked to anybody
else about this, other than, I've got a deposition
today.

QO Okay. Did you review any documents other
than your own notes and that, I think you referenced,
the observation document that you created? Did you
view any other documents?

A They had an -- an affidavit or I forget

what it was called that I signed --

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 200f142 Pageid#: 321

Transcript of Kevin Whyrick, Volume I

 

Conducted on October 30, 2019 10
1 MR. LIEBELER: Interrogatories -- sorry,
2 just wanted to interject, interrogatory. I don't

3 think he knows the legal term for it. The

4 interrogatory responses that Mr. Whyrick signed is
5 what he reviewed, and just to make the record clear,
6 I believe everything that he reviewed has been

7 produced in the litigation.

8 A Yeah, and other than that, the information
9 that was sent. Lars, you just sent this morning.

10} Had a bunch of stuff in there. It was a lot. I

11 didn't -- like I said, that -- that item, I just

12 skimmed over, because there was so much in it. I

13 | think it was stuff that you had sent to Lars.

14 0 (By Mr. Jarrett) Okay. Did you review any
15 | emails?

16 A Well, that had -- that appeared to have

17 | copies of emails in there. But --

18 Q You did not have an opportunity to review
19} them yet?

20 A No, I mean, that was a lot of stuff.

21 Q Did you review any contemporaneous

22 | documents back from that time period, 2014/2015 time

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 21 0f 142 Pageid#: 322 :

10

11.

12

13

14

15

16

1?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume |
Conducted on October 30, 2019 1]

 

 

period, like financial reports, any sort of, like,
the underlying documents that you guys were working
on back at that time?

A No, I have not.

Q Is there anything that we haven't talked
about that you reviewed?

A No, not that I can think of.

QO Okay. So a couple -- one ground rule I
forgot that I'm reminded of is that unless I specify
otherwise, the period I'm talking about is the
period, you know, sort of the start of
Mr. Donaldsen's employment, around October 2013 until
a few months after his employment ended, December 2014.

So to the extent the question is ambiguous,
I'm asking how EnviroTech does something, how
Trae~Fuels does something, what I'm asking is for
that time pericd. Is that understood?

A Yes.

MR. LIEBELER: Jack, T'm going to interject
just to maybe it'll save you a little bit of time.
You've alleged in the Complaint

Mr. Donaldson has that Trae-Fuels and EnvirolTech are

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 22 of 142 Pageid#: 323

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 12

 

 

Din cae

essentially joined or co-employers of Mr. Donaldson.
We stipulate to that fact, so that, you know, at the
time that you're asking questions about his employer,
the terms are, to us, essentially interchangeable.

MR. JARRETT: Okay. That should help.

MR. LIEBELER: Yeah, because -- yeah,
you've got, you know, it's sort of a dual list right
here, and I don't think there's much distinction
between the two. So I'm just géing to let you know
that that's an issue that we are not contesting.

MR, JARRETT: Okay. That should help.

9° (By Mr. Jarrett) To the extent something,
an answer may be different from EnviroTech and
Trae-Fuels, I can't imagine a circumstance in which
Chat would happen, but if it comes up today, just let
me know, and we'll figure out a way to deal with
that, okay?

A Okay.

Q Okay. So I just want to go through a
little bit of background on you personally, just to
get some knowledge of who you are. What is your

educational background?

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 23 0f 142 Pageid#: 324

10

11

12

13

14

15

16

17

18

19

20

21.

22

Transcript of Kevin Whyrick, Volume I

 

 

Conducted on October 30, 2019 16
portion of your job. So what -~- what is involved in
that?

A As -- as the -- are you talking about now,

in that time frame, or now?

QO Let's do both. So if it's changed, let me
know, but start off with that time frame, and if
your ~~ what -- if your duties with respect to
overseeing finance, accounting have changed, let me
know that as well.

A Okay. Yeah. So back then, I was more
finance, accounting. Had less other stuff. As we've
progressed and grown, my roles you know, of
accounting finance is maybe 50 percent of time now,
used to be 75 back then,

But basically, from the accounting and
finance side of the world, you know, I'm ultimately
in charge of making sure that, you know, we've got
accurate and timely financial information. You know,
I'm involved heavily with our banking and banking
relationships.

None of this is the day-to-day stuff. I

don't do any day-to-day and back then, I didn't

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 240f142 Pageid#: 325

10
11
12
13
14
15
16
1?
18
19
20
21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 17

 

 

either, as far as, you know, AP/AR entry, those kinds
of things. You know, I oversee and I run a number of
our financial reports, depending on what division or
business unit it is. I may run it or we may have
someone like a controller, like we did with
Trae-Fuels where they're submitting that information
to me and our controller. And we're looking it over
to make sure it looks good, it's timely, accurate,
those kinds of things.

I've got our -- another function is
treasurer role. I'm a director and an officer, the
treasurer. So I oversee cash flow. A lot of our
investment accounts. Relationships with those
investment accounts. You know, general other things.

Overseeing our controller, making sure that
she's, you know, doing everything okay, setting her
goals. Those kinds of things, to -- to make sure
that we're functioning well.

We meet on a monthly basis to talk about
the company, talk about accounting, how everything's
going, you know. Audits, annual audits. We do

annual audits, so oversee that. I mean, in general,

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 250f142 Pageid#: 326

10

11

12

13

14

15

16

1?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 18

 

 

that's everything.

Strategic side, a lot of my job now is
strategy. So as it relates to accounting and finance
and financials, I -- I'm involved in a lot of the
strategy relating to -- when we form companies or if
we do an acquisition or something like that. You
know, making sure that everything's on track and we
should -- you know, we're getting info like we
should, we're set up like we should, those kinds of
things.

QO Okay. You said AP/AR entries. Is that
accounts payable and accounts receivable entries?
A Yeah. Yeah. I'm not -- I don't do any of

that. But it is accounts payable and accounts

receivable.
Q Okay. Just trying to make acronyms --
A Yeah. We've -- we've got a lot of them.
Q Oxay. So I just have a few questions, sort

of structurally, about Trae-Fuels and EnvirotTech.
some of these may be alleviated by the prior
discussion with your counsel.

So when was Trae-Fuels formed?

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 26 of 142 Pageid#: 327

10

11

12

13

14

15

16

1?

18

19

20

21

22

 

Transcript of Kevin Whyrick, Volume IJ
Conducted on October 30, 2019 19

A It was roughly -- I believe it was around
July of '13. If I remember right. We might have
formed the entity a little before that. Maybe June,
July-ish of 2013.

QO Who formed Trae-Fuels?

A Our in-house counsel at the time was Chuck
Dixon. He formed it, drew up the operating

agreement, filed the SS-4 with the IRS, those kinds

of things.
QO Trae-Fuels is an LLC, correct?
A Correct.
QO Which, of course, that's the acronym right

after it, limited liability company, correct?

A Right. Yes.
Q Who is the managing member?
A Managing members were EnviroTech ~- or

actually, ESI Ventures, which is a subsidiary,
wholly-owned subsidiary of EnviroTech. That company
owned the -- owned 67 percent of Trae-Fuels. John
Frink, who was GM, was also one of the managing
members. Roger Knoph, our president of FEnviroTech, I

believe, was considered a managing member through ESI

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 

 
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 27 of 142 Pageid#: 328

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 20

 

 

Ventures and EnviroTech, I think that was the only
two actual managing members. And then myself, I was
a manager of -- the accounting manager, actually, of
Trae-Fuels.

Q Do you know what percentage Frink owned of
Trae-Fuels?

A Yeah, he was 20 percent.

oO So that takes us to what, 87 percent? Who
were the other owners?

A There were a couple of minority owners. A
company out of Fort Collins. I think it's called
Creekside Investments. And then a couple of
individuals that had -- I think Chris Osborne was
one. He has like -- so Creekside had 10 percent.
Then I think Chris Osborne has 2. And R.V. Borkert
[phonetic] -- Borchardt or Borchhart has 1 percent.

And we've since -- we had since bought John
Frink's shares of Trae-Fuels out or his membership, I
should say. We bought that out -- oh, it's been four
or five years ago. So now EnviroTech, through ESI
Ventures, has 87 percent of Trae-Fuels.

QO Okay. Did EnviroTech -- let me back up.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 28 of 142 Pageid#: 329

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 21

 

Can you tell me, generally, what
Trae-Fuels' business was during that time period?

A Yes. They produced manufactured wocd
pellets for home heating. Originally, we had -- we
had formed the company to take it into Europe for --
they're converting coal-powered plants into bio-mass
fueled power plants. We later -- we later have sent
these pellets out there.

But during this time frame, we were
manufacturing wocd pellets and bagging those for home
heating in that New England, mid-Atlantic, kind of
northeast region of the country. And those ~- those
were used for pellet stoves that people have in their
homes. They use it for heating instead of, say,

heating oil or something like that.

Q How many physical locations does Trae-Fuels
have?

A That was Trae-Fuels' only physical
location.

Q A manufacturing plant in Bumpass, Virginia?

A Yes. Yes. Yeah, we manufactured from raw

logs all the way down to the pellet.

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 29 0f 142 Pageid#: 330

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 22

 

 

9 Okay. And then can you generally describe
EnviroTech's business?

A EnviroTech is -- primarily, we're in
deicing of roads and, you know, surfaces. We do
parking lots, sidewalks, those kinds of things. A
majority of our business is with government, DOT,
City, Department of Transportation, cities, counties,
commercial folks like snow -- people that do snow
Clearing of parking lots, those kinds of things.

And in the off-season we do dust control,
road stabilization. Similar client base. We also
get involved with mining and oil and gas with dust
control.

Oo Did EnviroTech own other subsidiaries, like
outside its normal business, like Trae-Fuels at that
time?

MR. LIEBELER: Objection. Relevance. It's
a 30(b) (6) witness on Donaldson's termination. So
owning other businesses is way outside the scope of
the 30{b) (6) and it's not relevant to the lawsuit at
all.

Q {By Mr. Jarrett) Okay. You can still

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 300f142 Pageid#: 331

10

11

12

13

14

15

16

1?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 23

 

 

answer the question with your personal knowledge.

A I'm trying to remember during that time
frame. We had -- we had formed an entity to
purchase -- I believe it was prior to that, to

purchase properties related to a plant facilities in
Minnesota and Nevada.

So basically, we formed an LLC to purchase
the land for those -- those particular investments.
The land and the equipment. And then we built plants
for our dust control and deicing businesses at those
locations.

I believe that was it during that time
frame.

Q Okay. How many employees did Trae-Fuels
have? |

A During that time frame, that was early in
our -- that was the first year, really, of
Trae-Fuels. So we probably averaged maybe 15, 20
employees at that time. We weren't -- we weren't

fully up to max production during Michael's time at

Trae.

Q When did Trae-Fuels start production? You

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 310f142 Pageid#: 332

10

11

12

13 |

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 24

 

 

said it was formed July of 2013. When did Trae-Fuels
start making product?

A We had to -- we had to kind of -- one, the
plant, we bought it, and so we had to get it
operating again because it had been shut down. So we
got it operating. We kind of streamlined it a little
bit. Se there was probably six months of that. So
probably, you know, early 2014, I would say, maybe
January 2014 is when we actually started producing
pellets.

0 Okay. During that time period, how many
employees did EnviroTech have?

A EnvireTech was pretty consistent. We
believe probably were in that 95 to 105 range.

Q Did the cther entity that you mentioned

have any employees?

A No. No. It just owned the land,
properties.

QO Okay. How was Trae-Fuels funded?

A It was initially funded -- the acquisition

of the plant, was initially funded by the members.

And then we had loan facilities that we had gotten

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 32 0f 142 Pageid#: 333

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 25

 

 

some longer-term, I believe they were five-year loans
with our bank, UMB bank. And we used those for
additional equipment that we had to install for the
plant and property. Any items to fix up those kinds
of things. And we had a line of credit also with the
bank, so those were our funding mechanisms at that
point in time.

0 so who was entitled to Trae-Fuels' any
profits or loss?

MR. LIEBELER: Objection to the scope. You
know, Jack, I think you're entitled to some
background of the witness. We've been goings for 30
minutes right now. We have an agreed on-upon list of
topics on the 30{b) (6) notice and we've hit zero of
those 21 topics. Who funded. It's not relevant at
all to any issue in this case. And it's beyond the
scope 30(b) (6).

I'll allow him to answer this last question
but I'd like to move into the topics for which the
deposition was originally noticed.

MR. JARRETT: This is on the topic of the

relationship, contractual and otherwise, between

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 33 0f 142 Pageid#: 334 !

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 26

 

 

Trae-Fuels and EnviroTech.

MR. LIEBELER: No, it's not. It's about
profits of Trae-Fuels which has nothing to do with
the relationship between an employment discrimination
case between EnviroTech and Trae-Fuels, who has the
profits has nothing to do with any of the issues with
the control or ownership, and direction of the
employees.

Mr. Whyrick, you can answer the question.
If you need it read back or --

THE WITNESS: Yeah, can you repeat it
again?

QO (By Mr. Jarrett) Yeah, so what entities
were entitled to Trae-Fuels!' profit or loss?

A That -- that would be the members that I
mentioned earlier. EnviroTech, Frink, and the
others.

QO Did EnviroTech have access to Trae-Fuels'
bank accounts?

A Yes, we did. We -- they were under the
same bank. Separate entity, separate accounts, all

that stuff.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 340f142 Pageid#: 335

10

11

12

13

14

15

16

1?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 30

 

 

O Okay. So let's jump forward a little bit
to Mr. Donaldson's employment directly.

Who -- was EnviroTech involved in
Mr. Donaldson's hiring?

A Yes. Our HR manager, Beth Aleman, I
believe we had Beth, who worked for EnviroTech, I
think I was on the interview, Michelle Mills, maybe
Chris LaRocco, who's our business development, kind
of corporate strategy manager, and then John Frink on
the -- on the Trae-Fuels side, and I can't remember,
but maybe Clayton Walker was also in that
interview -- in those interviews.

9 Okay. Who provided Mr. Donaldson training,
if anyone?

A There were a lot of us. We brought him out
here to Greeley. We had a third party IFS vendor. I
think their name was Kogga [phonetic] at the time.
They -- we brought Michael in here for a week. Had
Kogga's financial BA, who is an IFS expert in the
financial side, the financial side of IFS. We also
had the manufacturing -- they call them BAs. I think

they're business analysts or something that they call

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 350f142 Pageid#: 336

10

11

12

13

14

15

16

1?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I

 

 

Conducted on October 30, 2019 31
them,
So we had the manufacturing person. We had
the -- the financial person from Kogga. We had

myself, Michelle Mills, Gohar Wise, Debby Vannest,
who has a lot of experience with costing, those kinds
of things, in IFS. There was one other. I can't
remember now. I think that's it. I seem to remember
someone else, but that's everybody.

50 we -- we brought him out here for a
week, we trained him. He went back. I know that
Michelle and Gohar and even myself had regular
meetings with Michael on IFS-related items, as well
as our payroll system, which is ~- I think was Paycor
at the time. We sent Michelle, myself -- I didn't go
out as often as they did, but I went out there and
helped train on some things and talked about setup
and those kinds of things.

We sent Michelle, Gohar, Debby Vannest went
out there multiple times to help train. Beth Aleman
went out there several times for the -- for the HR --
you know, HR file-type stuff. There was a lot of

training involved for Michael on all different types

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 36 0f 142 Pageid#: 337

Transcript of Kevin Whyrick, Volume I

 

Conducted on October 30, 2019 32
1 of things.
2 Q Okay. So when did the week-long training
3 occur?
4 A That was -- I want to say that was maybe a
5 week or two into his employment. We brought him cut
6 here. JI think we gave him a couple of weeks to get

7 the lay of the land out there, and then we brought

8 him in to Greeley.

9 Q And you mentioned ‘that training consisting
10 | of mostly about IFS; is that correct?

11 A Yeah, a lot of it was IFS. We did do some
12 non-IFfS stuff as well, because he were here. So, you
13 | know, there was, like I said, the payroll system

14} through Paycor, you know, how to set up employees

15 when -- when they're hired, how to, you know, do

16} payroll runs and those kinds of things.

Ll? Q Other than IFS and Paycor, what other

18 | training was provided during that week-long period?
19 A Trying to think if there were other

20 | systems. Obviously, there was a lot of work done in
21] Excel. Michael tended to like Excel as well. But

22) there wasn't anything, like, Excel training. It was

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 37 of 142 Pageid#: 338

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I

 

Conducted on October 30, 2019 33
more -- it was probably more related to financial
information that we wanted, you know, how to -- cash
flows. The manufacturing costing formulas.

You know, just things that relate to
financial information, like score cards and those
kinds of things that we wanted to see. There was a
lot of that training. It wasn't in a system,
necessarily. It was more what we want to see, the
items we have in Excel, those == those different
things that we look for.

0 Okay. So other than that, IFS and
Paycor -- let me restate that.

So he trained with IFS. He was trained on
payroll system, which I think is called Paycor, and
then he was trained with respect to financial items
that aren't in a particular system, but you guys use.

Was there any other training he was provided during

that week?

A Probably not during that week.

Q Okay. Then you mentioned that Ms. Mills
is -- is Gohar Wise a woman?

A Yes.

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 38 o0f 142 Pageid#: 339

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 34

 

O Woman. Okay. Ms. Wise, Ms. Mills, and you
had some meetings with Mr. Donaldson later following

that period; is that correct?

A Yeah. I mean, that was -- that would have
been early in his career, so -- or in his time there.
SO we ~= you know, we met with him continuously from

that point on, whether it be over the phone. We had
set up weekly meetings with him on training
questions, anything like that, and as I mentioned, we
sent people out there numerous times to help train.

QO Okay. When did you start weekly meetings
with him?

A I think we started them fairly early, but
we didn't -- we didn't get -- we got other people
involved as needed. And then when we started
noticing we were having issues with Michael taken ~-
you know, understanding what he needed to do and all
the information, how to do it, we involved more
people, like Chris LaRocco. He's kind of a financial
analyst type person, and business development.

So he had a lot of good score card

knowledge, and he was trying to help Michael with

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 39 0f 142 Pageid#: 340

10

11

12

13

14

15

lo

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I

 

 

Conducted on October 30, 2019 35
that. We brought -- we brought others in as needed.
But I believe it was probably -- it was probably a

couple of weeks after our original training that we
started doing those.

Can't -- I can't remember if it was weekly
or monthly at that point. I know we went to weekly,
but I don't remember if it was biweekly or monthly,
early on. That part, I don't remember.

Qo Were these trainings or were they just
meetings about his work? What -- please describe,
generally, what these meetings were.

A It was all of the above. So training, if
he needed it. You know, if he had questions on
things. How to do things, which would be training.
Discussions on, you know, we had numerous discussions
on errors that he was making. And trying to help him
understand how to correct those and not do them
again.

Michelle had a lot of calls. A lot of
those discussions included Michelle talking to
Michael about, he had ~~ he started using redundant

systems where he was doing things offline end then

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 40 of 142 Pageid#: 341

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 47

 

 

Trae-Fuels or EnviroTech?

A No, we -- we've since shut the plant down,
so it's in a shuttered status, I guess. We're in the
process of selling the plant. It's been shuttered
probably for nine months to a year. So Clayton, once
we shuttered that, Clayton got a different job.

He does -- he does consult, though. We
were -- we were running -- we had quite a bit of
extra inventory in the plant. So Clayton got
involved in some of the projects, even though he was
working for another company. And he still does
today, 1f we have, you know, people have questions or
things that we need from a manufacturing standpoint.

Q Okay. Is Ms. Mills still employed by

EnviroTech?
A Yes.
Q Who made the final determination to

terminate Mr. Donaldson?

A It was -- it was a group -~ group of us. I
think it was probably myself, Beth, John Frink,
and -- I think that was probably it. We -- we had a

discussion -- we had several discussions about

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 41 0f142 Pageid#: 342

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 48

 

 

Michael and that he was having a really hard time
grasping things.

And so we -- we kind of collectively got
together and said, It's just not working. He's not
getting it. We're not getting the info we need. We
want to ramp this thing up. We're going to do more,
not less. So that group decided, Yeah, we just need

to let Michael go.

Q Did you replace Mr. Donaldson?
A We did. We hired a -- a controller out
there. I can't remember the individual's name. But,

yeah, we did replace him.

0 How long did that replacement work for
Trae-Fuels?

A He was there -- man, I'm not a hundred
percent sure on the timelines. I would say another
year or so. And there was a point in time where
things started slowing down and we let him go. And
we decided to absorb that and actually have Gohar
Wise, who's our assistant controller, we promoted her
to controller.

And we had her become the controller about

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 42 of 142 Pageid#: 343

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 49

 

 

a year -- year, year and a half later, maybe, I
think. And she went out there half-time and was here
half-time, and she was the controller until we shut
it down.

0 Okay. What was Mr. Donaldson's job duties
during his employment?

A Mentioned a lot of them. He did -- he was
in charge of the financials, making sure they were
accurate and timely. That included making sure items
were input directly into the system. We had an
individual that worked in the office, did the scale
house work. She did a fair amount of input.

So he -- Tf don't think he over -- I don't
think he managed that person. I don't remember, to
be honest, but he overseen to make sure all of that
was accurate and timely. He was in charge of
payroll. Making sure payroll was correct and timely.
He was in charge of the HR files. General ~- general
strategy items, like I talked about, relating to
financial score cards, cash flow statements, getting
things ready to deliver to the bank. The bank

requires monthly reporting because we had loans with

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 43 0f 142 Pageid#: 344 |

10

11

12

13

14

15

16

17

18

19

20

21

22

‘ Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 50

 

 

them,
So he was in charge of putting that :

information together. He also was supposed to be the
one that got with John and the management team and
went over the financial information, discussed
manufacturing efficiencies and things from a
financial standpoint. He was in charge of that.
Basic controller duties, as we kind of define them.

QO He was in charge of the financials to make
Sure they were accurate and timely. He was in charge
of payroll. Again, making sure it was accurate and
timely. He was in charge of HR files. He was in
charge of strategy, which involved cash flow and
score cards. And he was responsible for going over
the financial information with, I guess, Frink? Is
there anything else?

A Frink and the -- and the management team,
which was the EnviroTech group.

Well, I mean, I could sit here all day and

list things within that controller duty. You know,
inventory management's one of them. It's going to be

hard for me to list. Under a controller's duties,

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 44 0f 142 Pageid#: 345

10
11
12
13
14
15
1é
17
18
19
20
21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 51

 

 

it's all financial-related items for that company,
which includes manufacturing costing, it includes
inventory management, those types of things as well.

So to sum it up into a brief group of
things, I would just say, it's all financial related
items within Trae-Fuels.

Oo So did Mr. Donaldson have the -- was he
responsible for deciding how much -- how many pellets
to produce or was that someone else's job?

A No, a lot of that was driven --
market-driven, first of all. So customers, you know,
who are we selling it to, what's their demand
schedule. Michael was involved, but he wasn't the
one running the plant, so that team I mentioned
earlier, John, Michael, Clayton, they kind of
strategized in what should our production be, how
much are we going to make per month, how many shifts
do we need, those -- those things.

So he wasn't directly saying, We need to
make 5,000 tons of pellets this month, but he was
involved in helping strategize in that.

Q Yes, that's what I'm trying to understand.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 45 o0f142 Pageid#: 346

10
11
12
13
14
15
16
17
18
19
20
21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 52

 

 

I get that he's responsible for financial reports and
accurate input. Did he have any response -- what I
den't understand is what the controller is
responsible for as far as, like, strategic decisions.
What is that?
A It -- as I mentioned with my job, you know,

a Majority of it is going to be financial, cash flow,
inventory management protocols and efficiencies
within the plant related to costing. But also
there's a strategy part as being a member of
management for that company that is beyond financial.

It's -- it's more so helping strategize
with that management team to say, Okay, we've got
this customer base. We need to -- you know, we're
not -- we're not making money at this level, where
Michael would need to be in charge. He never did get
to that point where he could say that.

But it's -- the controller's role to say,
We need to be producing this much in order to be
profitable. And therefore, do we have the customer
base, you know. Who's out there. I think Christian

Bach was the salesperson at the time. Who's out

 

PLANET DEPOS
888.433.3767 | WWW,PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 46 of 142 Pageid#: 347

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 53

 

 

 

there selling? Is that customer base going to be big
enough in order for us to be profitable and be most
efficient from a plant standpoint.

And then -- and then you've got to
determine -- and that was ~- that management team has
to determine, how many shifts do we need, you know. i
Is it two. Is it three. If each shift -- and
Clayton had a lot to de with that and so did John
Frink, because he ran a wood pellet production
facility.

But Michael's role, the controller's role
is to be involved in a strategic standpoint to say,
you know, Hey, this -- this isn't going to make us
money. Cash flow is going to be tight. Running
models, you know, cash flow models, pro formas, those
types of things that are strategic in nature to make
sure that you understand as a business what you need
to do to be profitable.

And those were -- those were the strategic
expectations, not only from a controller, but from a
manager within the company.

Q Okay. So Mr. Donaldson did not have

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 47 of142 Pageid#: 348

10

li

12

13

14

15

16

1?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 54

 

 

experience in particular with pellets, correct?

A No, I do not believe so. He =- he
maintained he had experience in manufacturing
settings, but not with pellets.

QO SO your expectation was that he would
report -- get to look at financial information and
determine whether a course of action would be
profitable or not? Is that right?

A Yeah, based on financial models, cash flow,
expectations, volumes.

Oo So what information would go into those
cash flow projections?

A Inventory movements -- sorry?

QO Just, general. I don't need like
Super-specific.

A Okay. Ins and outs, so cash flow models.
You try to predict your cash in, cash out. So that
would be sales and collection of sales coming in.
And then cost of goods. Material costs. Expenses.
Things like payroll going out. And when you're a
startup like that, you have to project that on a more

frequent basis.

 

PLANET DEPOS
888.433.3767 | WWW,PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 48 0f 142 Pageid#: 349

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019

55

 

 

So you're projecting out a year, but you're

also projecting out a week, and sometimes daily.

Depending on the situation.

Q Are those projections relying on sales
numbers?
A More so -- sales, yes, but more so

collecting those sales. So, you know, the actual

money Coming in the door or in the bank account.

You're running the sales, but what's your time frame

on collecting that money. Because they were on --

you know, the customers were not cash customers.
They were customers with terms.

So he would work with the salesperson.

would work with the plant. We would work with John
Frink to say, Okay, I'm trying to project the cash

flow out a year, a month. And Michael struggled with

this concept. I mean, this is basic cash flow
principles. He struggled a lot on that.

But basically, what you need to do is

you -- is you look out a month, and you say, Okay,

He

:
i

 

 

ESR ETI ASE

what do we think we're going to have in demand from

sales and do we have the inventory. Is our cash

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 49 of 142 Pageid#: 350

Transcript of Kevin Whyrick, Volume |

 

Conducted on October 30, 2019 56
1 going to be coming in based on collecting that? And
2 then how much are we going to be spending in cost of
3 goods and payroll and expenses? And does that number
4 look positive or negative? And if not, what do we
5 need to do to -- to make that number positive.
6 And obviously, if it was negative, you have
7 to go to management well ahead of time and say, Look,
8 our cash flow projections are negative. We've got to
9 -- we've got to find another source of income,

10 | assuming you didn't have enough revenue coming in.

11 Q Isn't that cash flow relying on analysis of
12 | potential sales?

13 A Correct. Yeah, the further out you look,
14 the more so, yes. The closer, no, I mean, you're

15 | pretty well knowing what you sold if you're looking
16] at it on a daily or weekly basis. You're looking at
1/7 | accounts receivable and how quickly they're going to
18 | pay.

19 0 And -- all right. So you've got an

 

20 |] accounts receivable at work already done, and you
21 know you're going to get some -- paid for that at

22 | some point. Deo you use that information to decide

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 50o0f142 Pageid#: 351

10

11

12

13

14

15

16

17?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 57

 

 

 

whether, you know, how the plant should operate over :
the next month? Accounts receivables determines how
the plant should operate? |

A Not current. The future. So in the case
of Trae-Fuels, and I -- my timelines, I don't
remember for sure which customers we had back then,
early on. But we had one major customer that took a
majority of cur pellets. And they had demand. They
would forecast their demand.

Because they were selling pellets into the

 

big box stores like Lowe's, Home Depot, you know,
those large home stores. And different grocery
stores, those kinds of things, Ace Hardware. And
they were sort of a broker, pellet broker, in that
industry. And they were a majority of our revenue.
So based on their forecasts, you could --
you cculd say, Okay, revenue should be coming in
based on receivables in these months. So in the
winter months, they're going to have a higher demand

than they are in the summer, because they're home

heating.

 

so you could look at that and say, Okay,

e
E

 

PLANET DEPOS
888.433,3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 51o0f142 Pageid#: 352

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 58

 

 

they're going to need 5,000 tons in January, 3,000
tons -- or 6,000 tons in February, whatever the
numbers were. And you would say, All right, we know
we're going to charge them this, therefore, our
accounts receivable and our cash in should be X. And
as you got further down and closer to that time frame
on a monthly basis, you had even better information
from the customer.
They would be saying, Yeah, we're going to

-- we need 3,000 tons within the next two weeks.
Okay, so you know, you're going to go billing them
for 3,000 tons in the next two weeks. Therefore, if
they pay on a net 30 basis, you're going to get cash
at that point in time. So you use all that
information to understand what that cash in looks
like.

QO Okay. You mentioned financial reports.
What responsibility did Mr. Donaldson have for
generating financial reports?

A He had -- first and foremost, he needed to
make sure they were accurate before he sent them. So

he had to watch out -- you've got an income

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

Penne ee EEA

PARE ST a ae Ter

   
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 52o0f142 Pageid#: 353

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 59

 

 

statement, balance sheet, cash flow statement that we
just talked about, bank required income statement,
balance sheet, inventory reports, receivable reports,
and what they call a bank borrowing base, because we
had a line of credit.

Re had to make sure all that was accurate
and produce it in a report format. So he would -- he
would run those reports and export them into Excel, I
believe, and then submit those both to us first,
because we wanted to make sure they were accurate

from our standpoint, you know, from a big picture --

 

QO What do you mean by --

A Go ahead. ;

Q Sorry to break in, but what do you mean by
us?

A It would have been Michelle, myself,

mostly. We would be like a final check before he'd
send it to the bank. And that's where we started
seeing kind of some issues with it, where some stuff
was missing and we'd be, like, hm. We don't -- we
didn't do the day to days, but we seen -- when we've

been doing this long enough, we see -- we have an eye

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 53 0f142 Pageid#: 354

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 66

 

 

They're all considered HR files, but they may not be

in the same file,

QO Okay. You're not sure about that, though?
A No.
Q Did Mr. Donaldson have any responsibility

for hiring employees?
A He -- he was involved with the group to

hire them. So it would have been Beth Aleman,

 

Michael, and John, and then whoever else was hiring.
If it was for the plant, it would have been Clayton.
So it wasn't one individual that would say, Yeah, I'm
hiring this person. We have a group that interviews
them and does -- you know, does all that stuff, and
then they kind of decide as a group, Yeah, that
person's good.

And it varied. It may not have been
involved in everything, because there was a lot of
hiring going on at the time. So he might have only

been involved in certain types of hirings.

 

Q Okay. Do you know if he had any
involvement in terminating employees, making a

decision to terminate employees?

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 54o0f142 Pageid#: 355

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 67

 

 

A He might have had a say, but I doubt he was

the final call, unless it was someone that was under

him. Typically, it's the supervisor -- pardon?
QO I'm sorry. I cut you off. You can finish.
A Typically, it's the supervisor and HR that

gets involved in that decision. And sometimes their

manager.
Q Did Mr. Donaldson have any subordinates?
A I don't remember who was under him. I --
there was a temporary employee at -- at one point
Chat he -- said he didn't need, but that person would

have been under him. I can't remember if Fran was

under Michael or not. I don't remember.
QO Who is Fran?
A Fran was the scale house office manager

person that kind of managed the ins and outs. She
also was involved in putting information into IFS for
billing purposes.

Q What do you mean by scale house?

A At this facility, there were a lot of
trucks coming and going. Logs trucks coming in.

Pellet trucks going out. And there's a scale. And

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 55o0f142 Pageid#: 356

10

11

12

13

14

15

16

17

16

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 68

 

 

so she would -- she would weigh them, document it,
all of that stuff, as they came in and went out.

Q Okay. Did Mr. Donaldson have signing
authority on accounts payable checks?

A No, I don't believe so. TIT think it was
John Frink, myself, or Roger Knoph.

Q Did Mr. Donaldson have the authority to
make a wire transfer without approval?

A The way -- the way wires work is you
initiate the wire. So I think he had the ability to

initiate a wire to say, Hey, we need to send this,

 

basically, that's all the info that goes into
initiate it, and then it required a secondary

approval to actually send it.

 

o Who was authorized to make that secondary
approval?

A Typically, it was John, myself. I believe
Michelle had some authority on that as well.

Q But someone other than Mr. Donaldson had to
approve a wire transfer.

A Yeah, you can't -- you can't have someone

submit it and authorize it. That's a breach of

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 56 of 142 Pageid#: 357

10

11

12

13

14

15

16

1?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I

 

 

Conducted on October 30, 2019 69
controls. So you have -- he would do all the
submittals and someone else would authorize it. It's
all -~ it's all through the bank's website.

Q I understand. Did he have the authority to

 

approve someone else's submittal?
A I don't remember. I don't -- maybe up to a
certain dollar amount. JI can't recall a hundred

percent, though.

 

0 -Did Mr. Donaldson have the authority to

draw down the line of credit?

e
By)
2
pee
§
Ee

=

A Draw down. It's a sweep system. So what
it -- what it would do is, it would sweep cash that
come into the account toward the line. If we were --

if we were borrowing money, let's say, if we got cash

   

into the account, it would automatically sweep into
the line of credit. And if we had more cash going

out than -- could the -- the bank accounts, what's

called a zero balance account, so it would sweep in

and out, based on check draws and payments that came
in. So he wasn't physically calling and drawing down

on it. His -- should I elaborate or is that all you

   

needed?

eae ae NODE ONE Ee aT

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 57 of142 Pageid#: 358

10

11

12

13

14

15

16

1?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 70

 

 

Q I'm just trying to figure out whe had the
authority to, I guess, borrow against or draw down
the line of credit.

A As IT mentioned, it wasn't a person calling.
It was a sweep system. Michael's job was to make
sure that we didn't overdraw that line of credit or
go above our borrowing base. But there wasn't
someone that had authority to do it, because it
automatically sweeps, you know what I mean?

Q Okay. I think T understand.

When -~- I guess -- did you have the
opportunity at any point to review, let's say, a
check that ~- actually, strike that. Sorry.

S50 what, if any, decision-making authority
did Mr. Donaldson have with respect to Trae-Fuels'
committing money -- paying money out?

A Re -- he was the one that would say,
who's -- Here's who we should pay, based on the check
runs. He would -- he would do the check runs. You
know, he would be -- basically be -- be the person
that monitored who needed to be paid when. And how

much. Based on the -- the aging, those payable

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

  

TER RE aT TEE LEE DE ERE ED LEER

    

 
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 58o0f142 Pageid#: 359

10

11

12

13

14

15

16

1?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 71

 

 

agings and their due dates and those things.

so he'd be -- he would be in charge of
running those checks, and then either cutting the
checks for them to be signed. It -- normally, you
don't -- again, from a segregation of duties
standpoint, you don't want the same person that's
cutting the check, signing the check. I mean, that's
any company, not just us.

But so he would cut the checks, get them
all ready, say, here's who needed to be paid, and he
would either initiate the wire or ACH, or cut the
check, and someone would either approve the wire ACH
or sign the check. Which typically, because of
the -- the -- John Frink was the person that was
there, he would be the one signing checks.

But we weren't there physically, so we
couldn't -~ it wouldn't be cost-effective or timely
to have us try to sign them. So John signed those
checks. We would do the wire approvals and those
things back here, Michelle and myself.

Q Okay. So were there any decisions that

Mr. Donaldson could make to commit Trae-Fuels' money

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 59 of 142 Pageid#: 360

10
11
12
13
14
15
16
17
18
19
20
21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 72

 

 

without approval of a supervisor?

A Yeah, I mean, if -- if it was due, he -- he
would make that decision. We've got to pay this, and
we're running, you know, I've got to make sure that
this check's cut and signed so we can pay this
vendor. Sc, yeah, I mean, he was in charge of that.

He was also in charge -- he didn't
physically sign the check, but he was the one that
said, We have to pay these things. It wasn't John or
myself or Michelle that -- that decided who we paid
and how much. It was Michael's job to do that.

QO But these cbligations that you guys paid,
they were incurred -- what are these, business
expenses?

A Yeah, it would be anything. You know,
logs 7 logs that come in that we've got to pay for,
inventory, expenses, payroll, any of those things

that require you pay as a business.

Q Right.
A The loan -- the loans.
Q So as far as operational items,

Mr. Donaldson was not responsible for deciding how

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 60 0f 142 Pageid#: 361

10

11

12

13

14

15

16

1?

18

19

20

21.

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 73

 

 

many logs to buy, correct?

haat Se NO

A Correct. No. He wasn't in charge of that.
QO And he wasn't responsible for deciding
which obligation that Trae-Fuels incurred, right?

MR. LIEBELER: Objection to the form of the
question. Can you rephrase or if it's unclear, ask
him to do so, Kevin, but if you understand it, you
can answer. I didn't understand it, so why don't you
rephrase it.

O (By Mr. Jarrett) Do you understand the
question?
A Well, I mean, it's pretty broad.

MR. LIEBELER: Objection. Broad. Why
don't you just ask him the question. It was really
confusing. Jack, just start it and break it down
into pieces.

QO {By Mr. Jarrett) What obligations did
Mr. Donaldson have the authority to -- sorry.

I mean, wnat financial obligation did
Mr. Donaldson have authority to enter into on behalf
of Trae-Fuels?

A It would have been payroll. And he was the

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 610f142 Pageid#: 362

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 74

 

 

one -- he would have been in charge of making sure
all the clocks, time, and things like that, and
overtime was correct, so he -- he had the authority
to say, Okay, here it is. I need this to be correct
and I'll pay it. Anything relating to the accounting
side of things.

So if he brought in a temp or they -- you
know, if he needed to bring in -- we had people --
people that would come in and measure the inventory,
for instance. Michael would be in charge of -- would
have been in charge of, you know, finding some of
those people and bringing them in to -- to help them
with certain things relating to either year~end or
accounting or those things.

So his -- his authority was mostly around
the accounting side, including payroll and any
accounting function, you know, hiring a -- an
accounting firm to help with certain things. He --
he had the authority to do those types of things. He
wasn't the one, though, that was in charge of
determining how much we produce, how many logs we

brought in. How -- you know, whether we brought in

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 62 0f142 Pageid#: 363

10
11
12
13
14
15
16
1?
18
19
20
21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 75

 

 

an engineer to help. Those -- those were functions
that other departments had. His was limited to his
accounting and financial functions.

Q Do you know whether Mr. Donaldson ever

hired a temporary accountant to help?

A I don't remember the timelines there. I
know we brought in -- originally, we brought in
someone to help him. I don't think -- I don't think

from a timeline perspective he had brought anyone in
to help there, but he might have been involved in
bringing someone in to help in the office and things.
I just don't recall the timing of it.

Whether he -- he got involved in actual --
person to help with accounting. I know the one --
the one that's referenced in all the documents, he
and I had exchanged emails about bringing that person
on, and I said, Hey, do you need some help? I think
it was when he announced he had pancreatitis, and I
had emailed him and said, Do you need some help? We
can bring in a temp from Account Temps. And he said,
Yeah, it sounds like a good idea.

So we kind of decided together on that one,

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 63 0f 142 Pageid#: 364

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 76

 

 

and then later, he said he didn't need her. But that
one, he did help on. I ended up doing -~ calling
them and getting them out there, because he was -~- he
was, you know, in the hospital.

Q Okay. And as far as -- SO you don't
recall, other than the involvement you just described

with the one temporary accountant to help him.

A Yeah.

0 You don't recall if he hired anyone,
correct?

A No, I don't recall.

QO And then with respect to -- you said

payroll, he was responsible for ensuring that the
payroll was correct. Did he have any responsibility
for scheduling workers' hours or was that someone
else?

A That would have been the plant. Like I
said, I don't know if he overseen anybody in the
office. If he did, he would have been responsible
for their hours. But I don't -- I don't remember
whether he -- he was Fran's supervisor or not.

Qo Okay. So we've talked about the practices

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 640f142 Pageid#: 365

10

11.

12

13
14
15
16
17
18
19
20
21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 77

 

 

and procedures that EnviroTech and Trae-Fuels used to
address employee performance, to the extent there
were any. So what is -~ what was Trae-Fuels' policy
for addressing deficient employee performance?

A I'm not going to know all the specifics. I
would just be highlighting general items. But I'm
not the right person to ask on, you know, what was
the policy at that point and what were all the
procedures.

Q Do you know whether there was like an
established policy for addressing employee
performance at Trae-Fuels?

A Yeah, I believe so. I wasn't -- I wasn't
over HR at the time, but I believe they had
procedures around counseling forms, write-ups, you
know, when you talk to an employee, you know, you'd

do a counseling -- a counseling form. Those types of

 

things.

ae

I don't remember the specifics, though, and

ET

T'm not real sure on those, because I didn't manage
HR back then. It was Chuck Dixon that did.

MR. LIEBELER: I'11 just make a

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 650f142 Pageid#: 366

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 83

 

 

for an employee is necessary?
A For --

MR. LIEBELER: Objection to form. I want
to be really, really clear. You keep using the
present tense and I want to make sure those questions
are going to the past tense.

And also, if you're making a distinction
between Trae-Fuels and EnviroTech, the directive
needs to be clear about what the questions are, so
reform your question so it's more specific, please.

QO (By Mr. Jarrett) So every single question
is about the time frame, unless I say otherwise, and
every Single question, if there's a difference
between Trae-~Fuels and EnviroTech, I've asked to you
identify that difference.

MR. LIEBELER: Okay.

0 {By Mr. Jarrett) The question is, who
determined that a counseling form is necessary.

MR. LIEBELER: Okay. You asked previously
about Trae and the line of questions you just asked
about was EnviroTech, because he already testified

that he didn't know what the policies were with

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 66 of 142 Pageid#: 367

10
11
12
13
14
15
16
1?
18
19
20

21

220

Transcript of Kevin Whytick, Volume I
Conducted on October 30, 2019 84

 

 

respect to Trae,

And so if your question now is EnviroTech,
let's say it's EnviroTech so that it's clear for the
record,

0 (By Mr. Jarrett) All right. This question
is to both. Who determined that an employee

counseling is necessary?

A Are you talking in general or about
Michael?

O In general. So --

A So Trae, I don't know --

0 So --

A Trae, I don't know. Because I mentioned

that earlier. EnviroTech, it would their supervisor
and HR would discuss and sometimes that supervisor's
manager would be involved. They would -—- they would
determine that.

QO Okay. And then you mentioned the employee

counseling form. What is the purpose of the

format -- so I guess, did you only know about
EnviroTech, so you can say that, and let me -- let me
know.

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

;

 

 
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 67 of 142 Pageid#: 368

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 85

 

 

A The purpose is to let that employee know

that they're not performing well in their job duties.

 

And then specifically what those things are and how,

you know -- it needs to be a conversation on how to

LO ae ae EL OE LE TDLDT ST

correct that.

Q Is an employee counseling form shown to the
employee?
A Yeah, it is.

 

o Is it signed by the employee? :
A I don't recall on that. :

QO What happens to an employee counseling

     
  
  
 
    
  
  
  
    
  
   
 
 

form? Is it placed in the file? Actually, is it --
I think you testified it was shown to the employee.
What happens to the employee counseling form after
that?

A For EnviroTech, I believe it -- I believe
it's put in their file during that time frame. Trae,
it should have been the same process, but I can't
testify to that.

QO Okay. So you don't know what would happen
with the employee counseling form at Trae, correct?

A Correct. Not a hundred percent.

LANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 68 0f 142 Pageid#: 369

10
11
12
13
14
15
16
17
18
19
20
21
22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 86

 

 

Q Okay. Other than employee counseling
forms, write-ups, and then you noted like, a
termination, are there any other documents that
knviroTech used regarding performance at the time
frame?

A Not that I recall.

Q And then same question for Trae-Fuels. Do
you know -- do you know the answer for Trae~Fuels?
A No. I wasn't involved in any of those

things at Trae.
QO Okay. Does EnviroTech have any, like,
formal meetings -- so let me rephrase this.

Did EnviroTech do, like, annual reviews or
any other types of nondocumentary performance
evaluations?

A Yeah. Annual reviews were documented. Or
are. And back then, they were. They were twice a
year, and it was the employee and the manager would
sit down and go through a form. One -- basically, a
form that had categories, like, communication and
teamwork and those kinds of things. And they would

be ranked on a scale of, I believe, 1 to 5 back then.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 69 of 142 Pageid#: 370

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume |
Conducted on October 30, 2019 87

 

 

And then they also have a section for the
goals for that employee, and that would be discussed
as to, Okay, here's how you did on this. Here's how
you did on that. And we did that -- we did that

twice a year at EnviroTech.

QO What time period —--

A It would have been -~ it would have been --
March -- we're on a fiscal year, October through
September. So it would have been -- they would have

been done in April for the half year and in October
for the full year.
0 Okay. Did Trae-Fuels have annual reviews?

A IT don't remember. I'm sure we were in the

“process of installing them. But as this was the

startup, I don’t recall whether we got to that point

during that time frame or not.

QO so you don't know whether Trae-Fuels --
A No.
Q -- did employee performance reviews during

that time period?
A T don't recall.

MR. LIEBELER: Kevin, just to remind you to

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 

 
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 70 0f142 Pageid#: 371

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 108

 

 

vague about it, as to when it was, how often it was.
And maybe, you know, give him the benefit of the
doubt. I don't know if he knew all that. But it was
very hard for us to pin down timing and things as far
as what that schedule looked like.

And -- and again, the whole idea was, Can
we get someone in here to help? And he kept saying
no.

o Okay. So how many times were there
communications where he was vague in explaining his
chemotherapy?

A The whole time. I don't remember exactly
when, from when he was diagnosed and started doing
chemo to when he was let go, but he was pretty vague
the whole time, at least from my experience.

QO Do you know whether Mr. Donaldson informed
Trae-Fuels and EnviroTech that he would need chemo --
he would need Fridays off for chemotherapy?

A I don't remember when. No. That was one
of the things I had heard, that he had told me, but
it wasn't always the case.

0 Did Trae-Fuels or EnviroTech have

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 

 

EE RELL PE OLE ETL LO RDA Seo ESM,

 

 
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 710f142 Pageid#: 372

10

Li

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume [
Conducted on October 30, 2019 109

 

 

attendance records for its employees?

A Sorry. Repeat that?

QO Did EnviroTech or Trae-Fuels have
attendance records that would reflect when
Mr. Donaldson was at work or not?

A Not for a salaried employee. It would for
hourlies, yes, because they clock in and clock out.
Salaried employees, I do not believe we had -- I'm
pretty sure we didn't have a clock in, clock out
system or anything like that.

Q For salaried employees such as
Mr. Donaldson, did you keep records of requested days
off?

A Yeah. There is a paid time off system
within the payroll system. And if the employee asks
for that day off, then it would be approved by their
supervisor. If they didn't show up, and didn't -- or
if they called in sick or something, just in general,
then that person -—- then that person was supposed to
put that in the PTO system when they got back,

But they were always required to call in

and let their supervisor know they were sick or call

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 72 0f 142 Pageid#: 373

10

11

12

13

14

15

16

1?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 110

 

 

or text or whatever that they were sick or -- or
weren't going to make it in, those kinds of things.

0 Okay. Did you review any records such as
that to determine when Mr. Donaldson would be -- when

he missed work?

A No.
QO Okay. So let's talk about Mr. Donaldson's
termination.

So what was the basis for Mr. Donaldson's
termination from Trae-Fuels?

A That he -- he just didn't -- he wasn't
understanding the job. He didn't have the ability to
do the things that we needed him to do. Based on all
the mistakes and errors and inaccuracies.

The biggest -- one of the main reasons we
weren't happy was that he had -- he had allowed the
credit line, the line of credit, to overdraw. So we
had a certain amount of money for a line of credit.
And he was in charge of letting us know cash flow and
cash flow needs and all that as I mentioned earlier.

Well, the line of credit overdrew, meaning

it went past its limit, and it was a pretty large

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 73 0f 142 Pageid#: 374

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 111

 

1 number. And the bank called us and said, Hey,
2 what -- what's going on here. You're -- you're --
3 you know, you're overdrawn with your line of credit.

4 What's going on.

5 And we had to scramble as a group to -- to
6 get cash -- I think EnviroTech ended up having to

7 loan money or something in a short-term basis for us
8 to get enough money in -- in the account to bring it
9 back within line of its -- of its limit.

10 And when we had talked to Michael about

11 this, one, he had -- he had blamed everyone else but
12 himself. But two, he -- he tried not to take, you
13 | know, the blame or the accountability for allowing
14 this to happen. And we -- we talked to him about,
15 | Hey -- and I think in the counseling form, they

16] talked to him as well, Hey, this is your job.

17 You need to let us know when -- how much
18 | cash we need and those things. And that's a key job
19] as a -- aS a controller. We need to understand this.
20] And it's a huge no-no with the bank to allow a line
214] of credit to overdraw.

22 50 that was a big part of our reasoning as

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 740f142 Pageid#: 375

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 112

 

 

to why we let him go.
2 Okay. So not understanding the job, errors

and inaccuracies, and then there was a line of credit

overdrawn. Is there anything else?
A Yeah, just in general, as I mentioned, with
all the trainings, and you've seen all the -- my

observations. He just was not getting it. He wasn't
understanding. He had maintained that he had certain
abilities and skill sets to be that controller when
we hired him.

And we weren't seeing those in him. dHe
just didn't -- he didn't understand and didn't have
that strategic knowledge and ability to perform those
things.

Q When did Trae-Fuels or Envirotech first
inform Mr. Donaldson that he was not performing his
job duties adequately?

A I don't know. I'm not sure if there
were —- there were several discussions about that. I
Just don't know the timing or who did them.

Qo Okay. As far as, like, errors and

inaccuracies, and that is talking about errors and

 

PLANET DEPOS
888.433.3767 | WWW,PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 750f142 Pageid#: 376

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 113

 

 

inaccuracies in financial reports?

A Financial reports. Cash flow reports.
Inventory logs. All those things. Even -- even some
payroll information was inaccurate or not timely.

0 What payroll information was inaccurate or
not timely?

A There was -~- one of his jobs was to make
Sure that managers within Trae-Fuels were -- that
their people were clocking in and clocking out
correctly and if they were taking breaks and stuff.
And there were several occasions where there would be
a non-clock-out, and so then he couldn't run payroll.

And he didn't understand why, and we'd have
to counsel him on, Well, you need to go back in the
system. It tells you when there's not a -- when
someone hasn't clocked out or something like that or
they didn't clock in properly. He -- it was his job
to go to those managers.

And there were several occasions where he
would try to run payroll and he couldn't. And he
would call Michelle, and Michelle would walk him

through it again. On several occasions. She would

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 76 0f142 Pageid#: 377

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 123

 

 

called him on his personal cell phone?

A I don't remember having his personal cell
phone. Typically, the ways I contacted him was at --
either his work phone in the office or his work cell
phone or email. I don't remember ever having called
him on a personal phone.

QO Do you know whether anyone at EnviroTech or
Trae-Fuels had contacted Mr. Donaldson on his
personal cell phone?

A No, I don't remember one way or the other.

QO Okay. I guess, since you don't -- just
knowing what you know of sort of the cell phone
allegations with respect to Mr. Donaldson, are you
aware of any issue that EnviroTech and Trae-Fuels
had, you know, being unable to reach Mr. Donaldson
during that time period, with the cell phone being
left at work?

A Not specifically --

MR. LIEBELER: Objection. There's no --
objection, There's no foundation. He just testified
that he didn't know about it and he heard secondhand,

so if want to ask him a specific question, you can,

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 77 of 142 Pageid#: 378

Transcript of Kevin Whyrick, Volume I

 

Conducted on October 30, 2019 124

1 but he's already exhausted his memory on that.
2 Q (By Mr. Jarrett) I just want to know if
3 you're aware of a problem reaching him because his
4 cell phone was left at work.
5 A No, not specifically because of that. I
6 don't remember anything around that. ,
7 Q Okay. So EnviroTech and Trae-Fuels met

8 with Mr. Donaldson on around June 4th, 2014, about

9 his performance, correct?
10 A sorry. Repeat that first part again?
11 Q Yeah, actually, this might be a good time

12 for, like, a five-minute break. We're going to go

13 | through a few documents, and then we should be done.

 

14 A Okay.

15 MR. JARRETT: So we can go off the record.
16 MR. LIEBELER: Okay.

17 MR. JARRETT: Five minutes?

13 MR. LIEBELER: Yes, why don't we go seven
19] minutes. I'm actually -- just a little bit more

20 | time. So why don't we say seven minutes. I'll try
Z1 | to keep on the line here. I'm on my cell phone.

22) I've got enough power here. Okay. Why don't we go

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 78 of 142 Pageid#: 379

10

11

12

13

14

15

16

1?

18

19

20

21

22,

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 125

 

 

about seven minutes, if that's all right?

(Recess from 11:41 a.m. to 11:49 a.m.)

MR. JARRETT: Okay. Let's go back on.

Q (By Mr. Jarrett) So we just took a quick
break. We're going to move on to some of these
exhibits.

So Mr. Whyrick, are you aware of whether
FnviroTech and Trae-Fuels met with Mr. Donaldson on
June 4th, 2014?

A Can you be more specific? I don't remember
the date. I know -- I know there was a group that
went out there and did that counseling form with him.

Q Okay. That's the meeting I'm talkin
Y g

about.
A Okay.
Q What ~- what led to that meeting occurring?
A Just that, you know, Michael was -- we had
gone through several -- you know, rounds of training

and we're still seeing issues. We weren't getting
the info we wanted as far as -- there was a score
card involved at some point that we were wanting him

to -- to produce for the company.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 79 of 142 Pageid#: 380

10
11
12
13
14
15
16
17
18
19
20
21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 126

 

 

Which included kind of -- kind of
consolidated some of the information we wanted, which
I think it included, like, cash flow and financial
information, maybe inventory and different things
like that. So we were trying to get him to do
something there, and he was struggling with that,

So they had a -- a sit-down with him to let
him know that, you know, he wasn't getting this stuff
done, that he wasn't -- you know, he needed to be
more involved in the strategy and getting us this
information that we need.

So I think Chris -- Chris LaRocco had given
him like, a template of the score card or something
during that meeting as well.

MR. JARRETT: Did we lose anybody? My
phone is making noise, I'm sorry.

MR. LIEBELER: That was me. Can I make --
one question before were continue. I just want to
make sure the record is clear, Jack. Is there
anybody in your conference room with you or are you
just by yourself?

MR. JARRETT: Yeah, I'm in my office, by

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

  

 
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 80 of 142 Pageid#: 381 |

10

11

12

13

14

15

16

1?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 127

 

 

myself.

MR. LIEBELER: Okay. I wanted to make sure
that the record is clear of everybody of who was on
the line and parties. Thank you.

MR. JARRETT: Yes, no problem.

Q (By Mr. Jarrett) Okay. So you mentioned
score cards. Had -- when was -- what score card are
you referencing with respect to this June meeting?

A Chris, I believe, if I remember right,
Chris had talked to Michael about things we wanted to
see as part of a score card financial, and
manufacturing score card that, as I mentioned,
consolidated a bunch of different things,
information-wise. So that that could be sent out on
a regular basis to the key managers so they could see
how things were performing.

And we had -- we had -- you know, prior to
this, going back, I don't know, several weeks, we had
tried to form this and get Michael to get us this
information, and he was struggling with that as well.
So I think Chris, during this meeting, had said he

was going to get him a template of the score card

 

PLANET DEPOS
888.433.3767 | WWW, PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 810f142 Pageid#: 382

10

11

12

13

14

15

16

17

18

19

20

2h

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 128

 

 

that he kind of helped develop. And for Michael to
use,

It was, like, a template for him to fill
in, because he was having a hard -- Michael wasn't
able to come up with this on his own.

Q Okay. So is it your understanding that in
that meeting, Mr. LaRocco provided Mr. Donaldson the
template or is that after?

A I'm guessing it was after. I'm not a
hundred percent sure on that.

Q Okay. And then is it your -- you're saying
that -- that Mr. LaRocco or others had asked
Mr. Donaldson to create this score card prior to the
meeting?

A Yean. There were -- there were
conversations on what we wanted him to provide to

management leading well before then. And we were

wanting him to develop a system with -- with Trae
management that -- that basically got us this
information in a -- in a -- sort of a summary or

consolidated format. And he struggled with that. So

I think this -- at this meeting, part of that

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 82 0f 142 Pageid#: 383

Transcript of Kevin Whyrick, Volume I

 

Conducted on October 30, 2019 156
5
1 meeting, was Mr. Donaldson provided a list of items
2 on whicn he needed to improve his performance?
3 A I -- I don't remember a specific list. I
4 do remember the discussions afterwards relating to
5 score cards and, you know, some of the inaccuracies
6 in financials in cash flow statements and inventory
7 reports specifically. I don't -- I never did see a

8 list of items that I remember.

9 QO Okay. Do you know whether during his

10 | employment, Mr. Donaldson was ever provided a list of
11] items on which he needed to improve?

12 A Yeah, there were times when -~ when we

13 | were -- throughout the process, especially early on,

14] where it was for training purposes, trying to come up
15] with lists with him as to say, Okay, here's what you

16 | need to do. These are the items you need to make

17 | sure happen on a regular basis, and those things.

18 It would have been as we were meeting

19 | together over the phone or stuff like that. I -- I

 

207 don't recall who documented them or when or where,
2] | whether they were sent emails or any of that stuff.

22 Q De you know whether Mr. Donaldson ~- is it

ne

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 83 0f 142 Pageid#: 384

10

il

i2

13

14

15

16

1?

18

19

20

2]

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 _ 137

 

 

your understanding that during the June 4th meeting,
Mr. Donaldson was informed that his overall
performance was not satisfactory?

A Repeat that again?

Q Sure. Was it your understanding that in
the June 4th meeting, Mr. Donaldson was informed that
his performance was not satisfactory?

A Yes. That's what -- that's what they went
there for, and I -- as far as what I read in that
other document, they had stated that.

Q Okay. Do you know whether there were any
meetings prior to June 4th in which Mr. Donaldson was
informed that his performance was not satisfactory?

A There were -- there were points in time
when John Frink had -- had mentioned to us that he
had talked to Michael on different occasions relating
to him not just throwing the financials on his desk
but them having meetings. And that he needed Michael
to be the person -- that he was supposed to be the
expert on those financials.

50 he was supposed to come in and meet with

John regularly, at least monthly, on those, to show

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 840f142 Pageid#: 385

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 158

 

1 where we're at. Kind of, you know, those score cards
2 and different things. And Michael was not doing

3 that. So John Frink -- I wasn't involved in any of

 

4 those meetings, but I know John had told us that he
5 would get with Michael and say, Look, Michael, you've
6 got to do this. I don't want you to just throw these
7 on my desk.

8 se specifically, I remember that. There

9 were times when we had conversation with them saying,
10 | Michael, you've got to do better than this. It would
ll} have been part of our phone conversations. A lot of

12 | times, it was, you know, You're not doing this right.
13} You need to do better. Is there anything you don't

14] understand as to why you can't do this accurately.

 

15 So there were several of those occasions as
16} well. As far as a written counseling situation like
17 Chey did in this, no, I don't think any of those were
18 | sit-down, write down, put it on paper, saying, We had
19] this counseling session with Michael. It was more

20 | during his work time saying, Look, we're seeing these
21] issues. You need to do this better. How can we

22 | help? Is there training? Is there -- you know, what

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 85 of 142 Pageid#: 386

10

11

12

13

14

15

16

1?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 159

 

 

else? And those were regular. Those happened all
the time.

We typically, at EnviroTech, anyway, we
don't just write people up. We try to solve problems
with employees over time to help them understand
their deficiencies and work through them. Usually,
when we sit down and do a counseling form like this,
you're to the point that you're, like, this is -- You
aren't getting it. We've got to -- we've got to sit
you down and really bring this home by -- by having a
written form.

Q Okay. So you mentioned some conversations
about --~ I think it's you or your team were involved
in as far as Mr. Donaldson performing better. Do you
recall saying that?

A Yeah. On multiple things.

QO Yeah, and since these were conversations
that occurred prior to this June 4th meeting, right?

A Yes.

Q Would there be any documents to reflect
that those conversations occurred?

A No, like I said earlier, we -- it wasn't

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 86 of 142 Pageid#: 387

10

11

12

13

14

15

16

17?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume I
Conducted on October 30, 2019 160

 

 

ene Om

like we sat down and wrote this out into a form

Saying, We had this counseling with you, Michael. ;

'

4
Es
i
#
s

Typically, it was during our meeting -- our weekly or
monthly calls that we're seeing these issues. Now,
Michelle may have -- there may be some emails out
there, I don't remember, that have -- to that effect,

that show that we were talking about these things.

 

But it wasn't like we physically sat down
with him and wrote it out, because we were in
Colorade, and he was in Virginia. So most of the
time, it was on the phone.

Q Okay. And you said Mr. Frink had some, I
believe, meetings in which he talked about
Mr. Donaldson needing, I believe, giving him more
information about financials? Is that right?

A Yes.

QD How did you learn that Mr. Frink thought

that Mr. Donaldson needed to get him more

information?

 

A He told our group. We had weekly meetings
with Mr. Frink, and later, we started bringing

Michael into these meetings. Those meetings were

 

PLANET DEPOS
888.433.3767 | WWW,PLANETDEPOS,.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 87 of 142 Pageid#: 388

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
CHARLOTTESVILLE DIVISION
MICHAEL DONALDSON,
Plaintiff,
Vv. >: Case No.:
TRAE~FUELS, LLC, et al., : 3-18-CV-00097
CONTINUED TELECONFERENCE 30 (b) (6) DEPOSITION OF
KEVIN WHYRICK
Pursuant to Notice and the Federal Rules of
Civil Procedure, the teleconference deposition of
KEVIN WHYRICK, taken by Plaintiff, was held at
910 54th Avenue #230, Greeley, CO 80634 on
TUESDAY, NOVEMBER 5, 2019

AT 3:02 P.M. EST/1:02 P.M. MT

Job No.: 2714390

Pages 210 - 262 Volume II

Reported by: Caryn S. Keilman, RPR

 
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 88 0f 142 Pageid#: 389

10

11

12

13

14

15

16

1?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 223

 

 

know approvals, and so on expense related items, a
requisition has to be created first, then it needs
to be approved in the system in order to have a PO
made.

So, it wouldn't allow that, but if he
tried, which happened a couple of times to my
knowledge, he made a PO, a straight PO instead of
going through the requisition process, and those
were probably the corrections.

Like, I know Gohar had been working
with him on this and Michelle to say, look, you
can't do that, you have to go through the
requisition process.

Q If you look at the last sentence, it
says: When asked if that procedure of
implementation was executed, Mr. Donaldson stated
that he had not gotten around to it.

Can you explain what the procedure of
implementation means?

A It's in that same paragraph?

Q Yeah, the last sentence in that

paragraph that starts 6-18-14?

 

 

 

   

TT TES A a TT EET

Tia Ta LE LAP RTT

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 89 0f 142 Pageid#: 390

10
11
12
13
14
15
16
1?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 224

 

 

A That's what I was talking about a
minute ago. You have to follow that procedure on
an expense payable. You have to create a purchase
requisition, that then has to be approved and then
it's turned into a PO. So, that's what that
procedure of implementation would have been.

Q You are saying he would have

intermittently do that but not every single time?

A At times, sorry.
Q You can go ahead.
A There were times where he would instead

of going through the requisition process, he was
making a straight PO or he was slow to get it in,
You have to go through this, in order for it to
post in IFS, for financials to be accurate that
process has to be followed timely. So that would
have needed to be done on a regular basis for
those various expense payables that were coming
in.

Q Okay, and I believe your testimony was
that he had previously been directed to follow

this process, correct?

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 900f142 Pageid#: 391

10

11

12

13

14

15

16

1?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 225

 

 

A That would have been part of his
training, correct.

Q Are you aware of any documents

 

criticizing him for not following the process
prior to June of 2014?

A Not offhand, no.

0 So, I believe one of the criticisms
that you guys had regarding Mr. Donaldson was that
his alleged or excuse me, his mismanagement of IFS

caused Trae-Fuels to draw on Trae-Fuels' line of

 

credit to pay for the company's general operating
costs, Are you aware of that incident?
A As I mentioned last time, it was an
overdraft on the line of credit. The drawing on
the line of credit is why it's there. You know,

you have a line of credit so you can draw on it

 

for needs and, as I mentioned last time, it's a

iN

zero balance account.

What the criticism was, was the

PRL

overdraft of that line of credit. It was drawn on

in excess of what was allowed at the bank.

QO Can you just describe what caused that

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 91o0f142 Pageid#: 392

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 226

 

 

overdraft?

A The cash flow statements that we talked
about last time were not accurate, and so we
didn't know about this cash demand. The idea of
cash flow statements were so that we knew what the

cash demand would be for the company and whether

 

or not we needed te fund in addition to what the
line of credit would allow for.

Tt caught us all by surprise when we
got a call from the bank that it had been
overdrafted. As I mentioned last time, that's a
big no-no, according, you know, when it comes to
the bank.

se, his, Michael's problems with
understanding the cash flow statement and
accurately and timely bringing that cash flow
Statement to us allowed that to happen. We were
dependent on the Controller of the company to
provide that information on a regular basis.

Q When did you receive the call from the
bank that the line of credit had been overdrafted?

A I don't remember the date, it's too

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 92o0f142 Pageid#: 393

10
11
12
13
14
15
16
1?
18
19
20
21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 227

 

 

long ago to remember that.

QO Did you receive any documents from the
bank regarding the overdraft?

A I don't remember.

0 In your experience as an accountant, if
you over draft a line of credit, is it normal to
receive a document from the bank?

A Typically the bank will call because we
have good standing relations with the bank. So,
Cypically our loan officer would call and say,
hey, what's going on here? It overdrafted your
line of credit, what do you want to do?

We had to scramble the funds up.
EnviroTech having to transfer money to the bank so
that we were back within line of that line credit.
So, typically, no, we wouldn't get an email or a
document, it would be a call.

Q Do you know, I am trying to place this
on the calendar sort of, do you know how, I
believe that the overdraft must have occurred
before the June 4th counseling, right?

A I don't remember. I can't definitively

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 93 0f 142 Pageid#: 394

10

11

12

13

14

15

16

1?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 228

 

 

say.

Q You say the cash flow statements were
inaccurate and that's what lead to the overdraft,
is that correct?

A Yeah, they were inaccurate quite a few
times and in this case, they were inaccurate as
well.

so, we didn't know what was coming, and
if I remember correctly, we got those on like a
weekly and sometimes a daily basis depending on
cash need, inventory, inventory demand, those
things. And so, if, you know, if we knew it was
getting tight, we would say hey, we want to look
at this daily so that we knew whether or not we
needed to fund or what we had at the line because
we did not want that to happen.

it caught us offguard because the cash
flow statements did not show that we would over
draft the line of credit, so, that means they were
inaccurate.

Qo What was inaccurate about the cash flow

Statement that caused the overdraft?

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 94o0f142 Pageid#: 395

10
11
12
13
14
15
16
1?
18
19
20
21

22

Transcript of Kevin Whyrick, Volume 2

 

 

Conducted on November 5, 2019 229
A From my memory, there were a couple of
things we were having issues with. One was

correct the incoming cash, which I mentioned last
time from receivables and as you collect on those
receivables, that was inaccurate and the cash
outlays were not timely, so that would be any cash
outlay, whether it's for inventory, expenses,
labor, those kinds of things, it wasn't accurate
either. So, that created, you know, more than one
reason for it to be out of whack, it wasn't

accurate,

 

QO Specifically with the cash flow reports

Sa aT

that were inaccurate before that lead to the i

overdraft, do you know what specifically was

 

inaccurate about those cash flow statements?

A I don't remember exactly, but it would

8

have been one of those two things or both.
0 How much was the overdraft?

A I don't remember. Just off the top of

my head, I think it was a million or more, but I
don't have that in front of me and I don't recall.

QO Was there a particular payment that

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 95o0f142 Pageid#: 396

10

11

12

13

14

15

16

L?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 230

 

 

caused the overdraft? Were you paying for
inventory, were you paying for electricity? Do
you know what the payment was that, what the
actual payment was that caused the overdraft?

A I don't remember, that was too long
ago, I would have to go back to my records.

QO What records would show what the
payment was?

A We would have to dig back into old
information to see if it was there, what was
available, emails, spreadsheets, those kind of
things.

0 Do you know whether the overdraft
occurred while Mr. Donaldson was out on leave?

A No, I don't think it was, I think it
was before that.

QO 50, I will represent to you that
Mr. Donaldson took leave between about May 15th,
when he learned of his pancreatitis and pancreatic
cancer and May 27th after he went to Utah and
adopted a baby. You don't know whether, you tell

me, do you know whether the overdraft occurred

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 96 of 142 Pageid#: 397

10

11

12

13

14

15

16

Ll?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 231

 

 

during that time period?

A Again, I can't remember the exact date,
so, I would have to go back and look and see when
that occurred.

Q What would you look at, you said
emails, what else would you look at besides emails
to figure out when the overdraft occurred?

A Well, we would have to go back and look
at the bank records of emails and what not.

o Just some clarifying questions,

Mr. Donaldson did not have responsibilities for
generating sales at Trae-Fuels, did he?

A No, he did not.

Q Mr. Donaldson was not responsible for
ensuring the plant didn't have mechanical problems
with its equipment, right?

A Correct.

Oo There was an issue, do you recall an
issue with Trae-~Fuels having a mechanical problem,
which turned out to be a crimped wire?

A No, not specifically.

Q Do you recall Trae-Fuels having issues

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 97 of 142

10
11
12
13
14
15
16
1?
18
19
20
21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019

Pageid#: 398

232

 

 

with the plant mechanical operation or its
equipment working properly?

A Yeah, with a plant like that, you have
to schedule for downtime and so, you know, you are
going to have downtime in that process.

Whether it's scheduled or not
scheduled, if there was a problem, there could be
many a reason why the plant could go down at any
given time, it could be clogged mills, it could be
you know you got to clean out stuff, and the
further we got in, the more we tried to make that
preventative so we didn't have that downtime, but
you are always going to have that in a plant.

QO Was there a time that Trae-Fuels had to
make a capitol call to its investors to get

additional capitol?

A Yes.
Q How many times has that occurred?
A I don't remember exactly. It was more

than two, probably two to four. EnviroTech ended
up doing more than that, but all investors, I

Chink it was in that two to four range.

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 

    
   
  
   
  
  
  
  
   
  
  
   
  
   
   
  
 
 
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 98 o0f142 Pageid#: 399

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 233

 

 

QO Were the capitol calls before
Trae~Fuels had overdrafted its line of credit or
after?

A I don't remember. I know the one, we
had to scramble to do the one after it had
happened, so EnviroTech ended up loaning the money
to Trae because we had to transfer it across, so
we had to account for that.

I believe we had started a loan with
them, EnviroTech was loaning Trae money. So
that's when we started doing that because we had
scrambied for that purpose.

0 For that purpose, you are saying

' because of the overdraft on the line of credit?

A Correct.

QO Do you remember whether EnviroTech had
made loans to Trae-Fuels prior to the overdraft?

A Like I said, I don't remember the date
of that overdraft, so I can't pin it on when those
were loans were made or not, all I remember is the
one that happened right after the overdraft.

QO Was this the only time that EnviroTech

 

PLANET DEPOS
$88.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 99 of 142 Pageid#: 400

Transcript of Kevin Whyrick, Volume 2

 

Conducted on November 5, 2019 234
1 or excuse me, was this the only time that
2 Trae-Fuels overdrafted its line of credit?
3 A Yes, from my memory, yes.
4 Q Can we go to Pages 43 and 44 of Exhibit

5 1, email from Mr. Donaldson to Michelle Mills

6 copying you, dated July 2lst, 2014. Do you see

7 that?
8 A Yes,
9 ° Please take a second to review this

10] email chain, it goes on to Page 44 as well.

11 A I just read the first email from

12 | Michael.

13 O Do you want to look at the next one,
14} the one from Michelle, it's about three lines.

15 A Okay, I am good.

16 Q fam trying to figure out, do you

17 | think, is this email evidence of poor performance
18 | by Mr. Donaldson or is this just day-to-day

19 | communication?

20 A It looks like day-to-day communication.
21 Q Can we go to Page 58, it's the last

22 | page, I think?

 

 

PLANET DEPOS
888.433.3767 {| WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 100 0f 142 Pageid#: 401

19

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 235

 

A Okay.

Q This appears to be Mr. Donaldson's
termination letter, is that correct?

A I doen't know, T have not looked at it.

Q If you look at the last paragraph, it
says Michael had been warned with a written
warning about four weeks earlier and then signed
by the name Mr. John Frink?

A Okay.

Q What is the written warning this is
referring to?

A IT have no idea. I didn't write the
email, so T don't know what John was writing
there.

QO Can we go to Exhibit 3, which has been
previously marked as Plaintiff's Exhibit 3. It
was not incorporated in the prior day's
deposition, but it should be incorporated in this.

Let me know when you get there.

A I am there.
Q All right. Have you seen this document
before?

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 101 0f 142 Pageid#: 402

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 236

 

 

A I don't recall, I haven't looked
through it. I don't know if I have seen it or
not.

QO Take your time and look through it and

particularly on Page 10, if that signature is

yours?
A Yes, that's my signature.
0 Do you recall reviewing this decument?
A Yes, I do.
QO Can you go to Pages 4 and 5, starting

on 4 and going onto 5?

A Okay.

Q Looking at Question Number 5 and in the
response on Page 4, the second sentence of the
response starts, in May, 2014, more than six
months after he was hired and initially trained,
Mr. Donaldson was still unable to understand and
correctly use the company's IFS/accounting
software applications, which are crucial to the
company's operational success and a core function
of his position as Controller.

What specifically was Mr. Donaldson

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 

tA RAT RE RT RR

 

 
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 102 of 142 Pageid#: 403

10
11
12
13
14
15
16
17
18
19
20
21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 237

 

 

unable to understand and use with the IFS system?

A We went over this in the last
deposition, there were a number of things. The
IFS is an ERP system so it fully implements

everything from shop orders for inventory mixing,

 

to the purchase requisitions, purchase orders,
invoicing. It's got a lot of functions.
As I mentioned last time, he had
struggled with the shop order functionality, the
inventory management functionality. He had, as we
had mentioned in the prior emails, he had some
issues with the timeliness and accuracy but also I

think from an understanding standpoint of the

   

purchase requisition and purchase order system,
There were a lot of things that he was

struggling with and some of them, the financial

   

reporting side of it, he had some hard times with
because he would send us inaccurate financials.
We would come back and say, hey, these
aren't accurate, and most of the time it stemmed
from the inventory management, expense management

posting correctly to the correct accounts, just

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 103 of 142 Pageid#: 404

10
11
12
13
14
15
16
1?
18
19
20
21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 246

 

 

of Mr. Donaldson's employment, he would have been
directed to create cash flow analysis?

A Yes, it would have been easier in the
early stages because we were just ramping up so it
would mostly have been cash out. Once we started

producing pellets, that's when it required more

‘information, cash in, cash out and all of those

things.

0 How often did Mr. Donaldson -- I am
sorry, let me rephrase. How often was Mr.
Donaldson required to create cash analysis? How
frequently is my question?

A It varied. We always had to have it
monthly, but when we were really watching cash
closely it would have been weekly or even daily
depending on the time of year and what we were
doing during that timeframe. For sure, weekly.

I remember looking at them on a weekly
basis. The monthly would have been more for the
financial reporting, the weekly would have been so
that we knew what was going on with cash during

that timeframe.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 1040f 142 Pageid#: 405

10

11

12

13

14

15

16

17

18

19

20

21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 247

 

Q
A
Q
A

Let's go to Plaintiff's Exhibit 2.
Okay.
Do you know what this document is?

I have never seen it before, but I can

read, it says Termination Notice For Employee

Benefits.

Q

So, I will just ask you -- you have not

seen this document?

A

Q
A
Q

Not that I remember.
Apart from this deposition, correct?
Not that I remember.

Did Trae-Fuels provide its employees

health insurance?

A

Q

They did.

Did Trae-Fuels, did providing that

health insurance cost Trae-Fuels money?

A

Q

Yes.

Did the employee also have to pay a

portion of their health insurance?

A

Q

Yes, I believe so.

De you know who provided the insurance

for Trae-Fuels' employees, what company?

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 105o0f 142 Pageid#: 406

10
11
12
13
14
15
16
17
18
19
20
21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 248

 

 

A Factoring in this timeframe, I don't
remember a hundred percent.

o Do you know how the total cost paid by
Trae-Fuels was determined?

ATTORNEY LIEBELER: Objection to form,
do you mean for health care costs?

ATTORNEY JARRETT: Yes, I will
rephrase.
BY ATTORNEY JARRETT:

QO Do you know how the cost Trae-Fuels
paid for the health insurance was determined?

A Yes, every year we would go to renewal,
the company on here, Shirazi Benefits, is our
broker and they would go out and get quotes on
health insurance. Trae-Fuels' policy was a
sub-policy under EnviroTech because EnviroTech
owned the majority of Trae-Fuels, it was a
sub-policy.

So, they would go out and get quotes,
they would come back, we would take several
factors into account, is it the existing health

care provider? Do they do a good job? How much

  
 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 106 of 142 Pageid#: 407

10

Li

12

13

14

15

16

Ll?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 249

 

 

is their increase, those things, and we would look
at that and say, all right next year, it's going
to be "X" per employee, you had four categories of
employees: Employee, employee/spouse, employee/
children, and family. Typical categories for
health insurance, and we would look at those every
year and say, okay, is health insurance going up
and if so, you know we would typically pass some
of that along to the employee and the company
would cover some of it, it varied by years.

It seems like health insurance always
goes up every year, but it would vary by year and
as to how much that would go up. So, we would
divvy that up based on employee, those four
categories I mentioned, and what Market would
cover. Market covered most of it, especially with
employee only. Market and Trae, they would cover
a majority of the health insurance so employee
only would have a smaller amount come out of their
check on a monthly basis than say employee/family
because the costs are just different and higher.

QO You said that contract -- excuse me.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 107 of 142 Pageid#: 408

10

11

12

13

14

15

16

L?

18

19

20

21

22

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 250

 

 

So, I think that you used Trae-Fuels and
EnviroTech would get a new contract for health
insurance annually, is that correct?

A It would be a new quote annually, yes
we would go through it. I don't know that there
was a specific contract or something like that,
but we would choose who we were going with and we
would do that on an annual basis.

Q Do you know what part of the year that

would occur in, the quote process?

 

A We switched it at one point, but right

now it's a calendar year end, we start that

aac aR ee eSeeER

process, like right now we are going through it,
it's called open enrollment. We would start that
process probably in September-ish and then we

would have everybody enrolled by the end of

 

November, then the new health insurance would kick

in as of January 1.

Q Let's go to Plaintiff's Exhibit 6.
A Okay.
O Are you a looking at an email from

Chris LaRocco from you and Beth Aleman on, it

 

PLANET DEPOS
888.433.3767 | WWW. PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 108 of 142 Pageid#: 409

Transcript of Kevin Whyrick, Volume 2
Conducted on November 5, 2019 251

 

1 looks like June 21st, 2014, is that the document
2 that you are looking at?

3 A Yes, from me to Chris?

 

4 QO I think it's from Chris to you and
5 Beth, it should be on the bottom right corner,
6 TRAE-PRODO008816?

7 A Oh, you are right, it's to Kevin from

8 Chris, okay.

9 Q So, in this email from Chris LaRocco,

 

10 | it says Michael that had voiced a concern quote,
11] that he had never been informed of any performance
12] issues by John, and is therefore upset about the
13 | manner in which the recent review and probation
14 | periods were handed down, end quote.

15 Do you know whether Mr. Donaldson had
16 | been informed of any issue by John Frink prior to
17 | this email?

18 A I only know what I was told by

19] Mr. Frink in discussions he said he had with

20 | Michael.

21 9 But Mr. Frink said he had discussed, I

22 |} guess, Mr. Donaldson's poor performance with him?

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS,.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 109 of 142 Pageid#: 410

Transcript of Kevin Whyrick, Volume 2

 

Conducted on November 5, 2019 252
1 A Correct.
2 Q Do you know whether anyone had any
3 communications with Mr. Donaldson saying you're
4 wrong, Mr. Frink did warn you?
5 A No, I don't recall whether that
6 happened or not.
7 Q Can you go to Plaintiff's Exhibit 8.

8 It's a document that should be in the bottom

9 right-hand corner, TRAER-PROD 0003612, it's a

19 | two-page document? Do you see that?

11 A I do.

12 QO So, this is, there is not signature

13 |] here, it looks like it's an email from Beth Aleman
14 to Michael and you as well, discussing some

15 | processes as far as a new employee starting. Do
16} you see that?

17 A Yes,

18 oO Do you know whether Mr. Frink directed
19 | employees to start working for Trae-Fuels before
20 | they had all of their insurance documents

21 submitted?

22 A No, I don't recall, I don't recall any

 

 

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 1100f142 Pageid#: 411

EXHIBIT 3
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 1110f142 Pageid#: 412

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
CHARLOTTESVILLE DIVISION

 

)

)

MICHAEL DONALDSON, )
)

Plaintiff, )

)

v. ) Case No.: 3:18C V00097

)

TRAE FUELS, LLC., et al. }
)

Defendants. )

)

)

 

PLAINTIFF’S SUPPLEMENTAL OBJECTIONS AND RESPONSES TO
DEFENDANTS’ INTERROGATORIES AND DOCUMENTS REQUESTS TO
PLAINTIFF
Plaintiff Michael Donaldson, by and through undersigned counsel, hereby provides his
objections and responses to Defendants’ Interrogatories and Document Requests as follows:
INTERROGATORIES

|. Describe in detail the time and manner in which you informed your employer that you had

been diagnosed with cancer. Your answer should include, but not be limited to, a description

of all verbal communications with any other person in your workplace regarding your
diagnosis,

OBJECTION: Plaintiff objects to the request as vague in that “all verbal communications with

any other person in your workplace,” could mean conversations Plaintiff had or conversations

any employees had. Plaintiff further objects to the request to the extent it is unduly burdensome

in that the benefit of describing all conversations regarding Plaintiff's diagnosis does not justify

the burden of describing each such conversation with individuals who had no supervisory
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 112 0f142 Pageid#: 413

May 15, 2014 to August 20, 2014.
RESPONSE: Mr. Donaldson’s physicians did not impose any physical restrictions on him other
than to instruct him to undergo chemotherapy which was first scheduled on J uly 3, 2014. Mr,
Donaldson took chemotherapy on three Fridays a month and took time off of work to attend those

appointments. Mr. Donaldson was able to make up the time off during the prior four days in his

workweeks,

3. Identify and describe in detail all negative symptoms or conditions experienced by you as a
result of'your cancer and subsequent treatment. Your answer should include, but not be limited
to, a specific description of how any such symptoms or conditions affected your ability to

perform your work for the Company.

RESPONSE: Mr. Donaldson suffered from abnormal cell growth in his pancreas. To treat
this, Mr. Donaldson underwent chemotherapy and was thus forced to work a modified
schedule, Mr. Donaldson responded well to the chemotherapy which he took on Fridays and
the primary symptom he felt after chemotherapy was a lethargic feeling on Saturdays or on

Sundays.

Mr. Donaldson also suffered from blood loss because the tumor on his pancreas blocked
the splenic artery which caused blood to flow around the tumor to portal veins that ruptured.
Mr. Donaldson had to get blood transfusions to treat this blood loss. The first blood transfusion
Mr, Donaldson received was on March 25, A week later, Mr. Donaldson had another
transfusion. The next transfusion was in July during the period Mr. Donaldson was undergoing
chemotherapy. From July through November 2014, Mr. Donaldson continued to receive blood

transfusions, originally once a month and then once every two weeks through October to
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 113 0f 142 Pageid#: 414

Donaldson’s monthly financial statements had to be approved by Mr. Whyrick and/or Michelle
Mills, his subordinate. Mr. Whyrick approved Mr. Donaldson’s work and rarely had many
additions.

Mr. Frink periodically praised Mr. Donaldson’s performance with comments like “good

job.”

5. Describe in detail all verbal and written communications you exchanged with the temporary
accountant referred to in J 44 of your Complaint.

OBJECTION: Mr. Donaldson objects to the request for communications between him and the
temporary as irrelevant and disproportionate to the needs of the case given the lack of importance
of resolving the issues in this case. Subject to and without waiving the foregoing objections, Mr.
Donaldson recalls that when he got out of the hospital following his pancreatic cancer and
pancreatitis diagnosis, Kevin Whyrick informed him that they hired the temporary accountant
and that Mr. Donaldson was supposed to train her. Mr. Donaldson then returned from the trip
to adopt his child and met the temporary accountant.

Mr. Donaldson does not recall the specifics of any written or verbal communication with
the temporary accountant. On Monday, May 27, 2014, Mr. Donaldson began training the
temporary accountant, Mr, Donaldson is not positive what aspects he started training her on first
but believes he showed her the general ledger and chart of accounts, and also how payroll and
accounts payable worked. Over the next several days, Mr. Donaldson showed her how to do the
tasks he knew how to do as he performed them, and he also watched her perform some of the
tasks. Mr. Donaldson also showed her the ERP system and how to make entries. Mr. Donaldson

also believes that he provided her some EnviroTech materials regarding work procedures. Mr.
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 1140f142 Pageid#: 415

long-term but Mr. Frink relayed the final decision to release her to her. Mr. Donaldson was not
aware of the date of the temporary accountant’s last day and thus did not provide this information

to her.

7, Describe in detail all difficulties you had in operating and understanding the Company’s IFS
system. Your answer should include, but not be limited to, a detailed description of each
instance in which you requested assistance and/or clarification from another employee or
supervisor related to IFS and / or those instances in which you requested or were required by
the Company to engage in further training on the IFS system.

OBJECTION: Plaintiff objects to the request in that the phrase “difficulties in operating and
understanding the Company’s IFS system,” is undefined and, for instance, could encompass
irrelevant technical difficulties unrelated to Plaintiffs performance. Subject to and without
waiving the foregoing objection, Plaintiff states that he did not have any difficulties operating and
understanding the IFS system after he was trained on it and only had day-to-day discussions with
colleagues about general questions or confirmation that he was performing tasks correctly.
Plaintiff went to EnviroTech’s Colorado office to engage in IFS training in November 2013 to
learn the structure and functionality of the system, which was similar to other enterprise resource
planning (“ERP”) systems Mr. Donaldson worked with in prior jobs, ERP systems allow
companies to track various information, including accounting and inventory information. In this
training, an IFS consultant showed Mr. Donaldson the various functions and modules of the IFS
system and how to operate each. Mr, Donaldson believes that this training was done using
hypothetical information and was not specific to Trae Fuels which was not operational enough to

provide information to use to train on IFS,

 
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 1150f142 Pageid#: 416

8. Identify each and every occasion in which you took leave from the Company and did
not inform your supervisors and / or co-workers regarding the duration of your leave.
OBJECTION: Plaintiff objects to this request as irrelevant. Subject to and without waiving
the foregoing objection, Plaintiff states that on March 25, 2014, Mr. Donaldson lost half his
blood supply and took leave and was hospitalized in the intensive care unit. The next
morning, Mr. Donaldson called Mr. Frink from the ICU, while his wife held the phone, and
took leave and told Mr. Frink what had happened and that he had been hospitalized. Mr.
Donaldson did not tell the company the duration of his leave because he did not know how
long he would be hospitalized. Mr. Frink and Clayton Walker visited Mr. Donaldson in the
hospital on March 26.
When Mr. Donaldson was hospitalized on May 19, 2014 with the incorrect
pancreatitis diagnosis, he again was unable to tell Mr. Frink how long he would need leave.
Mr. Donaldson did not otherwise request leave without informing his supervisors how

long he would be out of the office.

9. Describe in detail all “high-level tasks” which you were asked to perform and the related
“greater role” you were asked to take on as described in {74 of your Complaint.
RESPONSE: Plaintiff states that Mr. LaRocco and Ms. Aleman directed him to take charge
of reducing Trae Fuels’s spending and essentially force Mr. Frink not to spend money he had
been spending to fix problems in the plant and keep it operating. Mr. LaRocco and Ms.
Aleman also directed Mr. Donaldson to do more to explain the financial reports to Mr. Frink,
although Mr, Donaldson had already been explaining the company’s financial position to Mr.

Frink and did not have the authority to direct Mr. Frink’s spending,
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 116 of 142 Pageid#: 417

immediately hired a temporary accountant upon Mr. Donaldson’s hospitalization on May 19,
2014.

When Mr, Donaldson returned to work, on Tuesday, May 27, 2014, Ms. Aleman unfairly
criticized him for leaving his work cell phone in the office while he traveled to Utah to adopt his
child. This criticism was unjustified because Mr. Donaldson had left his phone to be fixed
because it was malfunctioning and his supervisors knew he was available on his personal cell
phone, which they had used to communicate with him prior to this time.

Mr. Donaldson’s supervisors asked him questions about his pancreatic cancer and about
its potential effect on the company. Mr. LaRocco asked Mr. Donaldson if he planned to work
part-time and stated “your wife must have good insurance.” Mr. Whyrick asked Mr. Donaldson
if his cancer was slow or aggressive. Mr. LaRocco mentioned that his aunt or great aunt had
died from pancreatic cancer.

When the company terminated Mr. Donaldson, it did so without having provided him
written or verbal discipline or providing him an opportunity to improve his supposedly deficient
performance. The company provided other employees such warning or opportunities to improve,
During Mr. Donaldson’s termination meeting, Mr. Frink claimed that Mr. Donaldson did not fit

the company culture even though he had never raised that issue prior to the meeting.

12. Describe in detail each and every fact in support of your contention in § 104 that
the Company “refused to engage in an interactive process to identify reasonable
accommodations.”

OBJECTION: Plaintiff objects to this request as unduly burdensome and disproportionate to the

needs of the case in that both parties have access to the same facts from which to draw the legal

Il
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 117 o0f 142 Pageid#: 418

c. Plaintiffis entitled to damages for lost insurance benefits in the amount of $16,000.20
When Defendants terminated Plaintiff, he lost his insurance and had to purchase
replacement insurance through his wife’s employer. In 2014, this caused Plaintiff to
have to pay an additional $6,000 deductible (he had already paid his deductible on
his EnviroTech and Trae Fuels insurance). Additionally, Plaintiff has had to pay an
additional $166.67 per month from January 1, 2015 to present for insurance coverage
through his wife. Over sixty months through December 31, 2019, this totals

$10,000.20.

d, Plaintiff is entitled to emotional distress damages in the amount of $300,000.
Plaintiff experienced significant emotional distress as a result of his unlawful
termination that Plaintiff calculates to exceed the caps on damages available under
the Americans with Disabilities Act. Plaintiff thus calculates his damages at the

maximum available pursuant to those caps.

e, Plaintiff's damages include pre- and post-judgment interest and attorney’s fees, and
may include expert witness fees, costs, and expenses,
Should Plaintiff prevail, the Court will award pre and post-judgment interest on the
award. The Court may also award attorney’s fees, Those fees are not relevant until
Plaintiff prevails, however, at which point the parties will have the opportunity to

contest Plaintiffs fee petition.

14, Identify each person who contributed the facts set forth in your answers to these

Interrogatories, identify which Interrogatory he/she contributed the facts for, and

13
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 118 0f142 Pageid#: 419

EnviroTech Logistics Analyst,

Plaintiff believes Ms. Vannest has first-hand knowledge of the relationship between
EnviroTech and Trae Fuels and general knowledge of Plaintiff's employment,
performance, and termination,

g. Michelle Mills
EnviroTech Corporate Controller

Plaintiff believes Ms, Milfs has first-hand knowledge of the relationship between
EnviroTech and Trae Fuels and general knowledge of Plaintiffs employment,
performance, and termination.

h. Gohar Wise
EnviroTech Assistant Controller

Plaintiff believes Ms, Wise has first-hand knowledge of the relationship between
EnviroTech and Trae Fuels and general knowledge of Plaintiff's employment,
performance, and termination.

i. John Frink
Trae Fuels General Manager

Plaintiff believes that Mr. Frink has first-hand knowledge of Plaintiff's employment
and performance, the relationship between EnviroTech and Trae F uels, and the reasons
for Plaintiff's termination.

j. Fran Holliday
Trae Fuels Office Manager
Plaintiff believes Ms. Holliday has general knowledge of the relationship between
EnviroTech and Trae Fuels, Plaintiffs employment, performance, and termination.

k. Clayton Walker

Trae Fuels Plant Manager

Plaintiff believes Mr. Walker has general knowledge of the relationship between
EnviroTech and Trae Fuels, Plaintiff's employment, performance, and termination.

|. Chris Bach
Trae Fuels Sales Manager

15
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 119 of 142 Pageid#: 420

EnviroTech and Trae Fuels have not claimed that Plaintiff was unable to perform the essential

functions of his position.

17. Describe in detail the June 4, 2014 meeting between you and Trae Fuels / EnviroTech
employees.
RESPONSE: Plaintiff met with Mr. Frink, Mr. LaRocco, and Ms. Aleman. Mr. LaRocco and
Ms. Aleman did not criticize Plaintiff s performance in the meeting, instead, the meeting was about
Trae-Fuels’s profitability and what Mr. Frink needed to do to ensure Trae-Fuels was viable. Ms.
Aleman led the meeting and said that Trae-Fuels was running out of cash. Ms. Aleman stated that
they had to go back to Trae-Fuels’s owners and obtain additional capital due to lack of probability.
Ms. Aleman instructed Mr. Donaldson to perform cash flow projections for Mr. Frink and to do
more to ensure Mr. Frink made better financial decisions. Mr. Donaldson replied that he did push
back on Mr. Frink but that Mr. Frink was the General Manager and that he did not have signing
authority to authorize cash expenditures or draw down on the company line of credit. Those
spending decisions had to be authorized by Mr. Frink, Mr. Whyrick, or Roger Knoff of
EnviroTech. Mr, LaRocco and Ms. Aleman asked that Plaintiff perform more high-level tasks and
that he take on a greater role in instructing Mr. Frink on financial matters. Plaintiff does not recall

any complaints about him other than the trivial telephone issue Ms. Aleman raised.

18. Describe in detail all efforts you have made to obtain employment since the termination of
your employment at Trae Fuels.

SUPPLEMENTAL RESPONSE: Following Mr. Donaldson’s termination within a week or so,

Mr. Donaldson contacted Solomon Edwards, an accounting contracting company he had

17
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 1200f142 Pageid#: 421

Fredericksburg, Virginia area to include temporary contractor positions that were scheduled to
last at least six months. Mr. Donaldson believes he has applied to a handful of these positions,
but he has not found many. Mr. Donaldson did not receive any job offers for these positions.

On July 10, 2017, Mr. Donaldson had another telephone interview for a controller position
with IDX. Mr. Donaldson interviewed for the same position on June 27, 2018. Mr. Donaldson
did not receive a job offer following cither interview.

Mr. Donaldson had a telephonic interview for a Senior Controller position with Qiagen, a
company in Germantown, Maryland, on September 26, 2018 but did not receive an offer. Mr,
Donaldson also interviewed for a CFO consulting position on January 8, 2019 with B2B, but
again did not receive an offer.

Mr. Donaldson also periodically spoke with recruiters from staffing companies who looked
for positions for him.

For records of his job search, Mr. Donaldson refers Defendants to his document production

in this case.

*

19. Describe in detail each occasion upon which you participated in counseling, reprimanding,
or terminating a Trae Fuels employee. Your answer should include, but not be limited to,
the name of the employee, a description of any job performance issues related to the
employee, and the result of the process (i.¢., reprimand, probation, termination, etc.).

OBJECTION: Mr. Donaldson objects to the request as unduly burdensome and irrelevant in
seeking detailed descriptions of irrelevant discipline against other employees. Subject to and
without waiving the foregoing objection, Mr. Donaldson states that he believes he sat in on five to

ten meetings in which Trae Fuels plant employees were counseled, reprimanded, or fired. In these

19
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 1210f142 Pageid#: 422

attorney-client privilege or work product doctrine. Subject to and without waiving the foregoing

objection, Plaintiff will produce responsive documents.

4, Produce all documents related to your job performance.

OBJECTION: Plaintiff objects to the request to the extent it seeks information protected by the
attorney-client privilege or work product doctrine. Plaintiff objects to the request as unduly
burdensome in seeking all documents related to his job performance, which encompasses any
number of documents without probative value in this case. Plaintiff will produce all documents

he received from Trae Fuels or EnviroTech concerning his job performance.

5. Produce all documents you intend to offer as exhibits at trial,
OBJECTION: Plaintiff objects to the request to the extent it seeks to impose standards that are
different than the Scheduling Order in this matter. Subject to and without waiving the foregoing

objection, Plaintiff will produce responsive documents.

6. Produce the “waiver of liability form” referred to in 4 56 of your Complaint.

RESPONSE: Plaintiff does not have the form in his possession, custody, or control.

7, Produce the chemotherapy schedule referred to in 78 of your Complaint.

RESPONSE: Plaintiff does not have the form in his possession, custody, or control.

8, Produce all communications with persons outside the Company in which you describe

limitations on your ability to perform your job responsibilities with Trae Fuels. Your response

21
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 122 0f142 Pageid#: 423

CERTIFICATE OF SERVICE

[ hereby certify that on September 27, 2019, I served the foregoing document by First Class

Mail and email, on:

Jackson S. Nichols, Esq.

Cohen Seglias Greenhall Pallas & Furman PC
1828 L, Street, N.W.

Suite 705

Washington, D.C. 20036

(202) 466-4110
JNichols@CohenSeglias.com

Lars H. Liebeler, Esq. (admitted pro hac vice)
Lars Liebeler PC

1828 L, Street, N.W,

Suite 705

Washington, D.C. 20036

(202) 587-4747
LLiebeler@LHL-LawFirm.com

Respectfully Submitted,

‘siJack Jarrett
Jack Jarrett (VSB #86176

 

23
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 123 0f 142 Pageid#: 424

EXHIBIT 4
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 1240f142 Pageid#: 425

To: Kevin Whyrick[kwhyrick@envirotechservices.com]
Cc: Michael Donaldsonfmdonaldson@traefuels.com|]
From: Michael Donaldson

Sent: 2013-12-26T 1 1:46:16-05:00

Importance: Normal
Subject: Re: October 2013 - Journal Eniries attached
Received: 2013-12-26T 11:46:16-05:00

October 2013 - Joumal Entries - Reclass.xlsx

Good Morning Kevin,
{ hope that you had a great Christmas.

I'm back from North Carolina and in the office early this morning. I'm sure you're finding this a great time to catch up on
things when the phones aren't ringing and others (both internal and external contacts) are out.

Please find attached the October 2013 Journal Entries that I'm going to make so far. I've highlighted in yellow some items
that you might just want to take a good look at (either questions, proposed accounts or explanations),

When you have a moment early in the day today, could you please give me a call to discuss the following?

1) What I'd like to do is print out a complete detail general ledger (transactions for the month of October) to review, just to
see if things look good. I find it a great tool to take a look at the monthly transactions by account to see that everything is
posted to the correct account, missed any accruals, or reversals, etc. Want to make sure I have all the entries I need for
October in. Not sure exactly how I mun this report, but I've looked and have an educated guess.

2) Is there a inquiry that will give me the G/L balance per account only? I did look at the GL Balance analysis and it seems
to give me by period the net debits/credits and net activity for the month, but not the ongoing balance. It may be that is has
to be run out of the GL Trial balance Inquiry.

3) After this I'll be ready to enter the JE's and close out October, I may need you to walk through one JE with me (In case
there are some quirks or things indigenous (o IFS), then I'l! enter the rest. I would guess we might have to open the Period 1
for GL to book the entries and then close it after the fact????_ We can walk through that as well.

4) After JE's are entered, I'll need to run reports (Income Statement, Balance Sheet), not sure if you run a monthly T/B, G/L,

4

it will be the first.

5) Afler being satisfied with all the JE's and reports (presentation) we can close out the month officially. May need you to
walk me through that as well. You mentioned that is was aa easy process that takes a couple of right clicks.

6) Are there "formal Balance Sheet Account General Ledger Reconcilations" done for 9/30/2013? I'm sure that the auditors
would have wanted to review them. Ifyou have them, could you please send them to me? If there were any reconciling
items on the 9/30/2013 recons, [ want to make sure that they have/or will be taken care of in October 2013.

7) Additionally, I want to start preparing the recons for October 2013 (all balance sheet accounts and some expense
accounts) that auditors generally fook at. Also, I want to keep a master excel worksheet of "reconciling items" by account,
dollar and days outstanding to always know what might be at risk in making an adjustment.

However, since I've never been through a Year End with your auditors, I do not know what their PBC's (Provide by Client)
entails. You mentioned that you were probably going to get a regional audit firm to do a review for Ttrae-Fuels, I imagine

that your auditors would want to have some of the same info that ESI has, as Trac-Fuels Accounts “roll-up” to ESI.

As I'm at a stopping point for October 2013, I'll start reviewing and filling in an Excel spreadsheet for November 2013 JE's
until I hear from you.

Thanks and talk with you soon!

TRAE-PRODO0002227

 
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 125o0f142 Pageid#: 426
Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext? 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefuels.com

TRAE-PRODO002228
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 126 of 142 Pageid#: 427
\

EXHIBIT 5
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 127 0f 142 Pageid#: 428

To: John Frink{jfrink@traefuels.com]

From: Chris LaRocca

Sent: 2014-04-30T 12:32:02-04:00

Importance: Normal

Subject: Re: Trae-Fuels Cash Report as of Tuesday, April 29,2014 and Project Cash Flow for May 2014
Received: 20714-04-307 12:32:02-04:00

Okay, sounds good and sounds like a plan of action is being put in place.

On Apr 30, 2014 11:30 AM, "John Frink" <jfrink@tracfucls.com> wrote:

 

Chris,

The plant will do well, it is the best opportunity in the industry , frustrated with getting on a call explaining why
things break. Clayton has told me many times that we are now paying the price for Envivas lack of maintenance. Things
some times take longer than anticipated and I believe we have done a great job getting us to the level we are at. We fight
the battle everyday and know we will win and do better. Lowell will be on site next week. told him I would castrate
him if he didn't come out and fix remaining problems). I have no problem with the hours and the work Just want it to be
successful !

 

John Frink

General Manager
540 205-2440 (office)
§40 205-2455 (fax)

540 642-2067 (cell)

 

www. braefuels.c

On Wed, Apr 30, 2014 at 11:17 AM, Chris LaRocco <clarocco@envirotechseryices.com> wrote:
You sound beyond dismayed John.
Question:

With as much opportunities to win at the pellet industry (because of an abundance of sales and a low cost of plant
purchase) isn't it your time to win?

If you need R&R then please suggest to Roger the same.

On Wed, Apr 30, 2014 at 11:13 AM, John Frink <jftink@tracfuels.com> wrote:

Chris,
It will be tight but we have to do it! If we don't you should come run it and I should go home.

 

John Frink

TRAE-PROD0007335
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 128 0f142 Pageid#: 429

General Manager
540 205-2440 Coffice)
S40 205-2455 (fax)

540 642-2067 (cell)

jhink@tracyels.com
ww traefiels.c
On Wed, Apr 30, 2014 at 11:08 AM, Chris LaRocco <clarocco@envirotechservices.com> wrote:

What do you think John?

On Wed, Apr 30, 2014 at 11:05 AM, John Frink <jfrink@traefuels.com> wrote:

Chris,
Thought you might want to see this.

 

John Frink

General Manager
540 205-2440 (office)
540 205-2455 (fax)
540 642-2067 (cell)

jfriuk@traefuels.com

www.traecfiels.c

 

w----=-=-- Forwarded message ----------

From: Michael Donaldson <mdonaldson@traefuels.com>

Date: Wed, Apr 30, 2014 at 10:15 AM
Subject: Re: Trae-Fuels Cash Report as of Tuesday, April 29,2014 and Project Cash Flow for May 2014
To: Roger Knoph <rknoph@envirotechservices.com>

Ce: John Frink <jfrink@traefuels.com>, Kevin Whyrick <kwhyrick(@envirotechservices.com>

Good Morning Roger:
John has asked me to forward to you the Cash Report, which has been prepared through Close of Business, Tuesday, April
29, 2014, I've also provided a May 2014 Cash Flow synopsis.

As far as Cash Flow for May 2014 is concerned (pending any major system repairs, replacements or Cap Ex purchases),
I'm estimating them as following,

Projected Cash Inflows:

Northcrest Forest Products - 50% deposit on 4,000 ton order - $310,000.00 2000 tons @ 155.00 per ton (due around
May 7 2014 according to Christian Bach, I'm told).

TRAE-PROD0007336
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 129 o0f 142 Pageid#: 430

Northcrest Forest Products - Should be able to produce and have cash in the bank, by end of May for another 1000 tons
(which is scheduled to ship each week) - $155,000, Should ship out ali 4000 tons in May, but last weeks shipment
of 1000 tons, won't be in bank until 1st week in June.

Keo - Pellet - Possibility of additional revenue stream for Eco-Petlet (which bags are due to arrive next weck according to
Christian Bach), but contingent on production constraints. We are contracted to ship 2,500 tons a month, but
Christian believes that the customer is flexible and we can ship perhaps 500 tons during May @ @ $206 a month

Total Estimated Cash Inflows for May 2014:
Northcrest Forest Products —- $465,000.00 (3000 tons @ 155)

Eco-Pellet ~ $103,000.00 (500 tons @ $206)
Total estimated Cash Inflows: $568,000.00

Total Estimated Cash Outflows for May 2014

Accounts Payable - $400,000.00 ($100,000 per week bearing any major repairs, capex,

Payroll - $150,000.00 (estimated based on increase levels in production around 4,500 -5,000 tons of production
and increase in staff'to support 24/7 days of productions with minimum overtime. Could be more if there are hiccups
in production schedule (due to repairs, downtime, etc), or less if production is at lower levels,

Estimated Outflows of Cash for May 2014 $550,000.00

Net cash Flow for May 2014 - Positive $18,000
Plus current Cash Balance @ 4/29/2014 ~ Positive $377,700.55

Net Cash positive Balance projected @ 5/31/2014 $395,700.55
Thanks,

Mike

Michael A. Donaldson
Contraller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205.2455

E-maik mdonaldson@étracfucls.com

TRAE-PROD0007337
Case 3:18-cv-00097-GEC Document 29-1

Respectfully;

Chris LaRocco
Corporate Strategist

EnviroTech Services, Inc
9663 Berrien St.

Suite |

Union Pier Michigan, 49129

Work; 970-346-3923

Ext: 407

Cell: 773.875.2053

Fax: 269-645-5909

Web: www. envirotechservices.com

Confidentiality Notice:

Filed 11/11/19 Page 130 0f 142 Pageid#: 431

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. {f
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-
mail, attaching the original message, and delete the original message from your computer, and any network to which your

computer is connected,

Respectfully;

Chris LaRocco
Corporate Strategist

EnviroTech Services, lac
9663 Berrien St.

Suite |

Union Pier Michigan, 49129

Work: 970-346-3923

Ext: 407

Cell: 773.875.2053

Fax: 269-645-5909

Web: www.envirotechservices.com

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. If
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. if you received this communication in error, please notify us immediately by e-
mail, attaching the original message, and delete the original message from your computer, and any network to which your

computer is connected.

TRAE-PRODC007338
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 1310f142 Pageid#: 432

EXHIBIT 6
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 132 0f142 Pageid#: 433

To: riccardo@ecopellet it[riccardo@ecopellet it]

Cc: John Frink[frink@traefuels.com]; Christian Bach[cbach@traefuels.com]
From: Michael Donaldson

Sent 2014-05-29T 10:10:47-04:00

Importance: Normal

Subject Re: Trae-Fuels

Received: 2014-05-29T70:10:47-04:00

Good Morning Riccardo,
My name is Mike Donaldson, controller for Trae-Fuels in Bumpass, VA in the USA.

I've been working with Christian Bach to assist in setting wp Eco-Pellet as a customer and was involved in the contract
drafting which Eco-Pellet and Trae-Fuels executed for the production of 30,000 Metric tons for the period of April 15, 2014 -
May 15, 2015, with a monthly production volume equal to 2,500 Metric tons.

In the signed contract, Eco-Pellet agreed to forward a wire transfer 14 days in advance to the shipment of the product. We
have been producing product for Eco-Pellet and have purchased the bags for the job and incurred considerable "up-front"
expense in attempting to execute our responsibilities under the contract in good faith,

We feel that we are getting off to not so good of a start in our relationship, as we have been awaiting a wire transfer for the
first month's product production to be shipped of 2,500 tons. 1 know that Christian Bach has been in communication with
you, to follow up on the status of your wire transfer.

Unfortunately, we have stopped production for Eco-Pellet until we receive the wire transfer for the the first month's
production as agreed in the amount of $515,000.00 USD (2,500 MT @ $206 per MT). We would at least $257,500 USD
wired imunediately to hold your contract, with balance of payment of $257,500 in 7 days before we will ship the product for
the first month, If we do not hear from you soon, then under the terms of the contract we will have to seek other parties to
sell what has already been produced for Eco-Pellet.

Please advise us of your intentions within the next two days, or we will begin contacting other parties to sell the product. If
you have any questions or concerns, please feel free to contact me at (540) 205-2440,

Thank you, ‘

Michael A. Donaldson
Controller

Trac-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson(@traetuels.com

TRAE-PRODO008084
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 133 0f 142 Pageid#: 434

EXHIBIT 7
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 1340f142 Pageid#: 435

To: Michael Donaldson[mdonaldson@traefuels.com]
From: Chris LaRocco
Sent: 2013-12-19713:38:08-05:00

Importance: Normal
Subject: Re: International Forest Products - Credit Information
Received: 2013-12-19T 13:38:08-05:00

Great work! Keep those sales guys on the straight and narrow.

On Thu, Dee 19, 2013 at 12:34 PM, Michael Donaldson <mdonaldson@traefucls.com> wrote:

Chris,

Yes, this is LFP's Credit information sheet and it is signed, but it is not our credit application. Our credit application
stipulates our terms and when signed grants us permission to run the credit checks etc. This is what we need trom Steve
Maneri.

I just got off the phone with Christian and is going to attempt to get Steve to sign the Trae-Fuels Credit Application. In
addition, Kevin suggested we get a copy of their P.O., obtain our customer-set up form completed and if possible
financial statements. Christian did tell me they are a privately held corp, so it may be difficult to get that. So, we are
moving in the right direction.

On Thu, Dec 19, 2013 at 12:24 PM, Chris LaRocco <claroceo@envirotechseryices.com> wrote:

This one is there's and is signed correct Michael?

On Thu, Dee 19, 2013 at 12:14 PM, Michael Donaldson <mdonaldson@traefuels.com> wrote:

kevin,
| just spoke with Christian Bach and he forwarded their Credit Information Sheet (Please see attached).

Christian told me that Steve is going on vacation starting tomorrow and wanted to get booked before he left,

As, | understand it, from Christian that IFP is a Fortune 500 Corporation and the Kraft's also own the New En gland Patriots
and Gillette Stadium in Foxboro, MA.

1 will see if we can get the Steve Maneti to sign the Credit App. get a copy of the P.O, customer set-up form. and maybe go
on-line to obtain their financial.

Mike

Michael A. Donaldson
Controller

Trac-Fuels

1376 Fredericks Hath Road
Bumpass, VA 23024

Office: (640) 205-2440 Ext? 102
Mobile: (540) 642-3848

Fax: (540) 205-2455

E-mail: mdonaldson(@itraefucls.com

TRAE-PROD0002105
Case 3:18-cv-00097-GEC Document 29-1

Respectfully;

Chris LaRocco
Corporate Strategist

EnviroTech Services, Inc
9663 Berrien St.

Suite |

Union Pier Michigan, 49129

Work: 970-346-3923

Ext; 407

Cell: 773.875.2053

Fax: 269-645-5909

Web: www.envirotechservices.com

Confidentiality Notice:

Filed 11/11/19 Page 135 of 142 Pageid#: 436

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. If
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-
mail, attaching the original message, and delete the original message from your computer, and any network to which your

computer is connected,

Michael A. Danaldson
Controller

‘Trae-Fuets

1376 Fredericks Half Road
Bumpass, VA 23024

OHfice: (540) 205-2440 Exré 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefuels.cont

Respectfully;

Chris LaRocco
Corporate Strategist

EnviroTech Services, Inc
9663 Berrien St.

Suite ]

Union Pier Michigan, 49129

Work: 970-346-3923

Ext: 407

Cell: 773.875.2053

Fax: 269-645-5909

Web: www.envirotechservices.com

TRAE-PRODO002106
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 136 of 142 Pageid#: 437

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. If
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. If you received this communication in error, please nolify us immediately by e-

mail, attaching the original message, and detete the original message from your computer, and any network to which your computer
is connected.

TRAE-PROD0002107
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 137 of 142 Pageid#: 438

EXHIBIT 8
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 138 0f 142 Pageid#: 439

To: Beth Aleman[baleman@envirotechservices.com]

From: Michae! Donaldson

Sent: 2014-014 -22T15:40;38-05:00
Importance: Normal

Subject: Re: Daniel Horseman

Received: 2014-01-22T15:40:38-05:00

You're Welcome!

On. Wed, Jan 22, 2014 at 2:35 PM, Beth Aleman <baleman@cnvirotechservices.com> wrote:

Yes! We are done!!! yeal!
Thank you.

On Wed, Jan 22, 2014 at 12:34 PM, Michael Donaldson <mdonaldson@traefuels.com> wrote:

Hi Beth:

Danny completed the CIGNA questionnaire today and [ scanned it over to you a few hours ago.

Mike
Michael A. Donaldson
ControHer

Trae-Fuels

(376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaidson(@traefuels.com

Beth Aleman pre

Human Resources Generalist
Envirefech Services, Ine
970 54th Ave, Suite 230
Greeley, CO 80634
970-346-3004

Website: www.envirotechservices.com
Twitter:

@envirotechsvcs
Facebook:

envirotechservices

TRAE-PRODO0003160
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 139 of 142 Pageid#: 440

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefuels,com

TRAE-PRODO003161
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 1400f 142 Pageid#: 441

EXHIBIT 9
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 141 0f142 Pageid#: 442

To: Michael Donaldson{mdona!dson@traefuels.cam|
From: Chris LaRocca

Sent: 2014-02-06T18:18:26-05:00

Importance: Normal

Subject: Re: ECO -PELLET (ITALY)

Received: 2014-02-067T 18:18:26-05:00

Okay, great data Mike!

On Thu, Feb 6, 2014 at 5:15 PM, Michael Donaldson <mdonaidson@tracfuels. com> wrote:

I've scanned over to you the D&B for ECO-PELLET (Christian gave me the name of the President and I was able to find
this report. We do not have the official customer set up form so I can confirm it, so tread lightly, but it seems corr ect).

1 believe that you will be impressed with the growth of this company, if the financial numbers are correctly reported to
D&B, also their timely payments, Went from sales of 295,000 Euros in 2008 to 11,000,000 Euro in 2012,

| think they want some sort of credit terms according to Christian and will not prepay. It may be in the form of an LC,
As | won't be on the 11 AM call tomorrow and if this comes up, you have some preparation time.

Mike

Michael A. Donaldson
C ontroller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# [02
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefuels.com

 

Respectfully;

Chris LaRocco
Corporate Strategist

EnviroTech Services, Ine
9663 Betrien St.

Suite |

Union Pier Michigan, 49129

Work: 970-346-3923

Ext: 407

Cell: 773.875.2053

Fax: 269-645-5909

Web: www.enviretechservices.com

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. If
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-

TRAE-PRODO004053
Case 3:18-cv-00097-GEC Document 29-1 Filed 11/11/19 Page 142 0f 142 Pageid#: 443

mail, atacning the original message, and delete the original message from your computer, and any network to which your computer
is connected.

TRAE-PRODO0004054
